UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-05445 Name of Registrant: Vanguard Fenway Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: September 30 Date of reporting period: October 1, 2012 – March 31, 2013 Item 1: Reports to Shareholders Semiannual Report | March 31, 2013 Vanguard Equity Income Fund > For the six months ended March 31, 2013, Investor Shares of Vanguard Equity Income Fund returned 11.35%. > The fund surpassed the 10.66% return of its benchmark index and the 10.86% average return of its peers. > The advisors’ stock selections in information technology, materials, and consumer discretionary helped the fund’s relative performance. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisors’ Report. 7 Fund Profile. 10 Performance Summary. 11 Financial Statements. 12 About Your Fund’s Expenses. 24 Trustees Approve Advisory Arrangements. 26 Glossary. 28 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Our cover photograph shows rigging on the HMS Surprise , a replica of an 18th-century Royal Navy frigate. It was featured in the 2003 movie Master and Commander: The Far Side of the World , which was based on Patrick O’Brian’s sea novels, set amid the Napoleonic Wars. Vanguard was named for another ship of that era, the HMS Vanguard , which was the flagship of British Admiral Horatio Nelson at the Battle of the Nile. Your Fund’s Total Returns Six Months Ended March 31, 2013 Total Returns Vanguard Equity Income Fund Investor Shares 11.35% Admiral™ Shares 11.43 FTSE High Dividend Yield Index 10.66 Equity Income Funds Average 10.86 Equity Income Funds Average: Derived from data provided by Lipper Inc. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Your Fund’s Performance at a Glance September 30, 2012, Through March 31, 2013 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Equity Income Fund Investor Shares $24.31 $26.70 $0.350 $0.000 Admiral Shares 50.94 55.96 0.759 0.000 1 Chairman’s Letter Dear Shareholder, Investor Shares of Vanguard Equity Income Fund returned 11.35% for the six months ended March 31, 2013, ahead of the 10.66% posted by the fund's benchmark index and the 10.86% average return of its peers. The fund’s results were buoyed by a rallying U.S. stock market, especially the surge in value stocks compared with growth stocks. The complementary investment strategies of the fund’s two advisors, Wellington Management Company and Vanguard Equity Investment Group, provided an extra boost. The advisors’ stock selections in the information technology, materials, and consumer discretionary sectors helped the fund outpace its benchmark. But their choices in energy were a drag on relative returns. At the end of the period, the fund’s Investor Shares had a 30-day SEC yield of 2.73%, about 1 percentage point higher than that of the broad U.S. stock market, as measured by the Vanguard Total Stock Market Index Fund. The latest reporting period for Vanguard Equity Income Fund marks a milestone: twenty-five years (and a few days) of operations. During that time, the fund has remained true to its mandate of focusing solely on high dividend-paying stocks, a unique positioning compared with the strategies of many of its peers. 2 Global equity markets delivered a powerful rally Amid an ebullient market for U.S. stocks—the Standard & Poor’s 500 Index closed at a record high on the period’s final business day—global stocks advanced for the fifth straight month to finish the half year ended March 31 with impressive gains. World financial markets in recent months shrugged off the U.S. “fiscal cliff” crisis, the unsettled Italian national elections, and a controversial bailout package for Cyprus. Peter Westaway, Vanguard’s chief European economist, said that the latest developments in Europe had been “rather bad,” but that the market had for the most part already priced in these events. “As always,” he said, “we think investors should assess their portfolios carefully and avoid making impulsive moves.” U.S. equities returned more than 11% as the economic recovery kept slowly building momentum; the housing market rebounded further, and the labor market improved. International equities were up more than 9%. Returns were about 16% in the developed markets of the Pacific region, where Japan’s accommodative monetary policy has helped spark the nation’s stock market, and nearly 10% in Europe. Emerging markets stocks rose about 4%. Market Barometer Total Returns Periods Ended March 31, 2013 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 11.10% 14.43% 6.15% Russell 2000 Index (Small-caps) 14.48 16.30 8.24 Russell 3000 Index (Broad U.S. market) 11.35 14.56 6.32 MSCI All Country World Index ex USA (International) 9.20 8.36 -0.39 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 0.09% 3.77% 5.47% Barclays Municipal Bond Index (Broad tax-exempt market) 0.96 5.25 6.10 Citigroup Three-Month U.S. Treasury Bill Index 0.05 0.08 0.30 CPI Consumer Price Index 0.59% 1.47% 1.74% 3 Bond returns barely budged as yields lingered near lows The broad U.S. taxable bond market scraped out a minuscule gain of 0.09% for the half year as U.S. Treasury yields remained just slightly above their all-time lows. Although the yield of the benchmark 10-year Treasury note increased during the six months and topped 2.00% at various times, it closed the period at about 1.85%. (Bond prices and yields move in opposite directions.) Municipal bonds returned almost 1% for the six months despite price declines in March. And returns of money market funds and savings accounts barely registered as short-term interest rates remained between 0% and 0.25%, under the Federal Reserve’s four-year-old policy. Robert Auwaerter, head of Vanguard’s Fixed Income Group, doesn’t anticipate abrupt policy changes from the central bank. “We don’t see the Fed changing course in the near term,” he said, “and when the Fed does, we expect it’ll go slowly so as not to undo the efforts made to keep interest rates low and to stimulate the economy.” Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average Equity Income Fund 0.30% 0.21% 1.27% The fund expense ratios shown are from the prospectus dated January 25, 2013, and represent estimated costs for the current fiscal year. For the six months ended March 31, 2013, the fund’s annualized expense ratios were 0.30% for Investor Shares and 0.21% for Admiral Shares. The peer-group expense ratio is derived from data provided by Lipper Inc. and captures information through year-end 2012. Peer group: Equity Income Funds. 4 Technology and materials stocks helped fund outpace the benchmark The fund’s advisors search for stocks of high-quality companies with the potential for sustainable dividend payments and capital appreciation. To do so, the advisors use independent but complementary methodologies: Wellington Management Company engages in deep-research, fundamental stock analysis, while Vanguard Equity Investment Group relies on computer models to analyze key company and stock valuation factors. The advisors’ stock selections in the financials, industrials, and consumer staples sectors accounted for about half of the fund’s return. Their information technology, materials, and consumer discretionary selections gave the fund an edge over its benchmark, the FTSE High Dividend Yield Index. These included semiconductor, computer services, and computer storage and peripherals businesses in technology, and chemicals, paper products, and metals and mining stocks in materials. In consumer discretionary, home improvement retailer Lowe’s drove the outperformance. The energy sector lagged its benchmark counterpart (as did health care to a lesser degree). Strong returns among refining and marketing company stocks were offset by weaker results from integrated oil giants. Low cost and talent drive successful active management Investors sometimes ask whether it’s a contradiction that Vanguard, a champion of index investing, offers actively managed mutual funds. To understand how active funds fit into our philosophy, consider for a moment why indexing has proved its mettle: It’s a low-cost way to build a diversified portfolio that lets you keep more of your fund’s returns. Because index funds seek to track the overall market or a segment of it, they typically cost much less to run than funds that are actively managed in an effort to outperform the market. And the less you pay for a fund, the more of its returns come back to you. The same principle—low cost—drives our approach to active funds. The other essential ingredient is talent. Some wonder how we can afford to hire top active managers when we place such importance on keeping investing costs low. The answer lies in five key characteristics of Vanguard’s structure and culture—our mutual ownership, our large scale, performance incentives aligned with 5 investors’ interests, a long-term perspective, and a rigorous oversight process, which I lead. (You can read more about our approach in The Case for Vanguard Active Management: Solving the Low-Cost/Top-Talent Paradox? at vanguard.com/research.) These enduring advantages don’t guarantee outperformance, of course. Even in those cases where an active stock fund outperforms over long periods, it doesn’t necessarily mean that investors earned more than the index results every year—or even every decade. And investors have no way of knowing beforehand which funds will outperform. But for those willing to accept the greater risks that come with active investing, we believe Vanguard’s combination of talented advisors and low costs can improve the odds. As always, thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer April 17, 2012 6 Advisors’ Report For the six months ended March 31, Vanguard Equity Income Fund returned about 11%, reflecting the combined results of your fund’s two independent investment advisors. The use of two advisors provides exposure to distinct yet complementary investment approaches, enhancing the diversification of your fund. It is not uncommon for different advisors to have different views about individual securities or the broader investment environment. The advisors, the percentage of the fund’s assets each manages, and brief descriptions of their investment strategies are presented in the table below. The advisors have also prepared a discussion of the investment environment that existed during the fiscal year and of how their portfolio positioning reflects this assessment. These comments were prepared on April 11, 2013. Wellington Management Company, llp Portfolio Manager: W. Michael Reckmeyer, III, CFA, Senior Vice President and Equity Portfolio Manager The U.S. economy continues to expand, with the recovery in its fourth year. Although higher taxes are expected to dampen growth over the first half of 2013, we think growth should accelerate later in the year. Key drivers are the rebound in housing and auto sales, the resurgence in manufacturing, and increased energy spending driven by oil shale. Also, rising Vanguard Equity Income Fund Investment Advisors Fund Assets Managed Investment Advisor % $ Million Investment Strategy Wellington Management 62 7,196 A fundamental approach to seeking desirable stocks. Company, LLP Our selections typically offer above-average dividend yields, below-average valuations, and the potential for dividend increases in the future. Vanguard Equity Investment 34 3,884 Employs a quantitative fundamental management Group approach, using models that assess valuation, growth prospects, management decisions, market sentiment, and earnings-quality of companies as compared with their peers. Cash Investments 4 452 These short-term reserves are invested by Vanguard in equity index products to simulate investment in stocks. Each advisor may also maintain a modest cash position. 7 home prices and strong stock markets are boosting consumers’ wealth, and that should further spur spending. The Federal Reserve is maintaining its easy-money policy through quantitative easing. That policy is supporting the equity markets, though some fear repercussions when the policy is eventually unwound. Federal deficits remain a structural issue even as faster growth and the automatic federal budget cuts known as the sequester have helped mitigate near-term concerns. The European economy remains in recession; we had expected it to start recovering in 2013, but that looks less likely. Austerity measures enacted to control deficits are impeding growth, and overleveraged banks are shrinking their balance sheets in an effort to boost capital, further hindering economic activity. The recent collapse of the Cyprus banking system highlights that economic stress in Europe remains significant, and further dislocations cannot be ruled out. Japan is trying aggressively to speed growth by expanding quantitative easing, accelerating spending, and reducing regulation. This has boosted the Nikkei and weakened the yen, providing the framework for growth to improve. China’s economy is growing moderately. Its government is still trying to dampen real estate speculation and create a more balanced economy. Among significant purchases made during the period were new positions in Kraft Foods, advertising and public relations company WPP Group, Time Warner Cable, and Texas Instruments. We sold our holdings in Home Depot, global snack company Mondel ez - International, and security companies Tyco and ADT as they reached our target prices. Vanguard Equity Investment Group Portfolio Managers: James P. Stetler, Principal James D. Troyer, CFA, Principal Michael R. Roach, CFA For the half year ended March 31, 2013, the Equity Income Fund returned a robust 11.35% for Investor Shares, outpacing its benchmark, the FTSE High Dividend Yield Index, by more than half a percentage point. Although U.S. equities in general produced above-average returns for the six months, income-oriented stocks lagged the broad market (as measured by the Russell 3000 Index) by more than half a percentage point. Globally, the United States and other developed markets were the place to be, posting returns over 11%, while emerging markets rose less than 4%. Within the equity-income benchmark, all ten industry sectors generated positive returns. Results were best among financial, health care, and consumer discretionary companies; telecommunications and information technology lagged. 8 Returns for the two quarters that constituted the six-month period were strikingly different. In the last quarter of 2012, the income-oriented FTSE High Dividend Index declined about 1% as investors reacted to the presidential election and the costly damage from Hurricane Sandy and contemplated the potential repercussions of the pending “fiscal cliff.” Fortunately, Congress and President Barack Obama reached an agreement on the cusp of the new year, averting the cliff and certain tax increases that probably would have put the anemic recovery at risk. Investor fears seemed to abate and new money came into the U.S. equity market, helping to push up income-oriented stocks almost 12% for the first quarter of 2013. Over the six-month period, volatility in equity returns declined relative to most of calendar 2012—a year when volatility was largely driven by global macroeconomic events including lackluster growth, European and U.S. central bank actions, and the “fiscal cliff” debate. Although the United States is certainly not problem-free, our modest recovery is expected to continue. Corporate balance sheets remain strong, market liquidity is ample, housing data keep improving, and unemployment statistics are moving in the right direction, albeit at a snail’s pace. For the six months, the five-component model we use to select stocks had mixed success in distinguishing outperformers from underperformers within each industry group. The sentiment, quality, and valuation components contributed to performance, while the growth and management decisions components detracted. Among the ten sectors, our stock selections were positive in six, negative in three, and neutral in one. Selections within materials, technology, and consumer discretionary helped relative returns the most. In materials, LyondellBasell Industries and Huntsman were the top contributors. Computer Sciences Corp. and Seagate Technology led in information technology, as H&R Block and Cooper Tire & Rubber did in consumer discretionary. Our selections in industrials and financials, however, detracted from relative performance, mostly because we either did not own or underweighted companies such as United Technologies and Emerson Electric in industrials and, in financials, BlackRock and Prudential Financial. Results were also hurt by overweight allocations to industrial companies Pitney Bowes and Lockheed Martin and financial companies Aflac and BB&T, which did not perform as expected. 9 Equity Income Fund Fund Profile As of March 31, 2013 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VEIPX VEIRX Expense Ratio 1 0.30% 0.21% 30-Day SEC Yield 2.73% 2.82% Portfolio Characteristics DJ U.S. FTSE High Total Dividend Market Yield FA Fund Index Index Number of Stocks 157 392 3,586 Median Market Cap $82.4B $109.9B $40.0B Price/Earnings Ratio 15.1x 15.7x 18.1x Price/Book Ratio 2.3x 2.4x 2.3x Return on Equity 18.4% 19.0% 16.6% Earnings Growth Rate 5.6% 4.0% 9.6% Dividend Yield 3.2% 3.3% 2.0% Foreign Holdings 7.6% 0.0% 0.0% Turnover Rate (Annualized) 33% — — Short-Term Reserves 1.1% — — Sector Diversification (% of equity exposure) DJ U.S. FTSE High Total Dividend Market Yield FA Fund Index Index Consumer Discretionary 7.4% 6.1% 12.4% Consumer Staples 14.5 19.7 9.5 Energy 12.5 12.8 10.1 Financials 14.3 10.4 17.3 Health Care 13.3 13.1 12.2 Industrials 13.6 12.6 11.1 Information Technology 9.8 7.9 17.4 Materials 3.7 4.0 3.8 Telecommunication Services 4.1 5.3 2.6 Utilities 6.8 8.1 3.6 Volatility Measures DJ U.S. FTSE High Total Dividend Market Yield FA Index Index R-Squared 0.99 0.93 Beta 1.00 0.79 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Exxon Mobil Corp. Integrated Oil & Gas 4.1% Johnson & Johnson Pharmaceuticals 3.9 Chevron Corp. Integrated Oil & Gas 3.9 Pfizer Inc. Pharmaceuticals 2.9 AT&T Inc. Integrated Telecommunication Services 2.8 JPMorgan Chase & Co. Diversified Financial Services 2.8 Merck & Co. Inc. Pharmaceuticals 2.8 General Electric Co. Industrial Conglomerates 2.7 Wells Fargo & Co. Diversified Banks 2.5 Philip Morris International Inc. Tobacco 2.3 Top Ten 30.7% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratios shown are from the prospectus dated January 25, 2013, and represent estimated costs for the current fiscal year. For the six months ended March 31, 2013, the annualized expense ratios were 0.30% for Investor Shares and 0.21% for Admiral Shares. 10 Equity Income Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): September 30, 2002, Through March 31, 2013 For a benchmark description, see the Glossary. Note: For 2013, performance data reflect the six months ended March 31, 2013. Average Annual Total Returns: Periods Ended March 31, 2013 Inception One Five Ten Date Year Years Years Investor Shares 3/21/1988 16.51% 6.99% 9.95% Admiral Shares 8/13/2001 16.62 7.10 10.07 See Financial Highlights for dividend and capital gains information. 11 Equity Income Fund Financial Statements (unaudited) Statement of Net Assets As of March 31, 2013 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value Shares ($000) Common Stocks (95.6%) 1 Consumer Discretionary (6.9%) Lowe's Cos. Inc. 5,051,310 191,546 Time Warner Cable Inc. 1,048,900 100,757 McDonald's Corp. 942,915 93,999 WPP plc 4,868,754 77,808 Mattel Inc. 1,711,850 74,962 Thomson Reuters Corp. 2,008,500 65,236 Kohl's Corp. 490,900 22,645 Gannett Co. Inc. 1,033,000 22,592 Home Depot Inc. 309,800 21,618 Brinker International Inc. 568,400 21,400 Darden Restaurants Inc. 373,400 19,297 H&R Block Inc. 601,800 17,705 Foot Locker Inc. 481,200 16,476 Cooper Tire & Rubber Co. 589,500 15,126 Ford Motor Co. 582,600 7,661 Time Warner Inc. 124,500 7,174 American Eagle Outfitters Inc. 377,100 7,052 Whirlpool Corp. 44,800 5,307 Carnival Corp. 143,400 4,919 Leggett & Platt Inc. 70,000 2,365 795,645 Consumer Staples (14.0%) Philip Morris International Inc. 2,870,495 266,123 Procter & Gamble Co. 2,361,090 181,946 General Mills Inc. 2,994,700 147,669 PepsiCo Inc. 1,836,130 145,256 Kraft Foods Group Inc. 2,582,509 133,077 Unilever NV 3,155,340 129,369 Altria Group Inc. 2,965,445 101,982 Sysco Corp. 2,701,660 95,017 Wal-Mart Stores Inc. 1,265,892 94,727 Coca-Cola Co. 1,955,964 79,099 Kimberly-Clark Corp. 518,258 50,779 Imperial Tobacco Group plc 843,742 29,510 Reynolds American Inc. 602,400 26,801 Clorox Co. 280,400 24,824 Safeway Inc. 925,900 24,397 ConAgra Foods Inc. 579,000 20,734 British American Tobacco plc 364,246 19,532 Walgreen Co. 322,300 15,367 JM Smucker Co. 145,300 14,408 HJ Heinz Co. 164,800 11,910 1,612,527 Energy (11.9%) Exxon Mobil Corp. 5,249,730 473,053 Chevron Corp. 3,738,910 444,257 ConocoPhillips 2,221,690 133,524 Royal Dutch Shell plc Class B 3,621,773 120,443 Occidental Petroleum Corp. 1,277,500 100,118 BP plc ADR 1,354,300 57,355 Valero Energy Corp. 496,200 22,572 Marathon Petroleum Corp. 231,600 20,751 1,372,073 Exchange-Traded Funds (0.7%) 2 Vanguard Value ETF 963,400 63,199 2 Vanguard High Dividend Yield ETF 375,000 20,554 83,753 Financials (13.5%) JPMorgan Chase & Co. 6,785,790 322,054 Wells Fargo & Co. 7,769,280 287,386 Marsh & McLennan Cos. Inc. 5,546,420 210,598 BlackRock Inc. 506,290 130,056 ACE Ltd. 1,166,730 103,804 PNC Financial Services Group Inc. 1,361,692 90,552 Chubb Corp. 1,013,680 88,727 M&T Bank Corp. 767,100 79,134 Swiss Re AG 717,906 58,468 12 Equity Income Fund Market Value Shares ($000) Aflac Inc. 545,700 28,387 Fifth Third Bancorp 1,661,200 27,094 Huntington Bancshares Inc. 3,125,000 23,094 Allstate Corp. 457,400 22,445 PartnerRe Ltd. 237,900 22,151 Bank of New York Mellon Corp. 759,400 21,256 Axis Capital Holdings Ltd. 319,400 13,293 BB&T Corp. 381,600 11,978 SLM Corp. 552,100 11,307 Capitol Federal Financial Inc. 82,700 998 1,552,782 Health Care (12.6%) Johnson & Johnson 5,498,105 448,260 Pfizer Inc. 11,448,777 330,412 Merck & Co. Inc. 7,179,704 317,558 Roche Holding AG 580,037 135,220 AbbVie Inc. 1,414,200 57,671 Eli Lilly & Co. 936,649 53,192 Bristol-Myers Squibb Co. 950,832 39,165 AstraZeneca plc ADR 609,989 30,487 Becton Dickinson and Co. 233,400 22,315 Abbott Laboratories 437,700 15,460 Medtronic Inc. 129,100 6,063 Baxter International Inc. 45,700 3,320 1,459,123 Industrials (13.0%) General Electric Co. 13,605,192 314,552 3M Co. 1,895,800 201,542 United Technologies Corp. 2,028,800 189,551 Eaton Corp. plc 2,376,160 145,540 Illinois Tool Works Inc. 1,964,650 119,726 United Parcel Service Inc. Class B 1,380,000 118,542 Stanley Black & Decker Inc. 1,303,190 105,519 Waste Management Inc. 1,622,900 63,634 Boeing Co. 630,100 54,094 Raytheon Co. 502,100 29,518 Northrop Grumman Corp. 417,913 29,317 Schneider Electric SA 373,268 27,296 L-3 Communications Holdings Inc. 279,000 22,577 Honeywell International Inc. 270,862 20,409 Avery Dennison Corp. 433,400 18,667 Lockheed Martin Corp. 182,700 17,634 Emerson Electric Co. 262,300 14,655 Deluxe Corp. 182,700 7,564 1,500,337 Information Technology (9.0%) Microsoft Corp. 9,290,649 265,805 Intel Corp. 8,481,930 185,330 Cisco Systems Inc. 8,753,300 183,032 Analog Devices Inc. 3,210,080 149,237 Maxim Integrated Products Inc. 2,089,286 68,215 Xilinx Inc. 1,736,900 66,297 Seagate Technology plc 725,700 26,532 Texas Instruments Inc. 725,400 25,737 Computer Sciences Corp. 443,900 21,853 Accenture plc Class A 281,300 21,370 Applied Materials Inc. 1,270,000 17,120 Broadridge Financial Solutions Inc. 293,700 7,296 1,037,824 Materials (3.5%) International Paper Co. 2,318,400 107,991 Dow Chemical Co. 2,097,300 66,778 Nucor Corp. 1,374,660 63,441 EI du Pont de Nemours & Co. 1,290,457 63,439 LyondellBasell Industries NV Class A 543,900 34,423 PPG Industries Inc. 154,934 20,752 Bemis Co. Inc. 327,700 13,226 Steel Dynamics Inc. 608,800 9,662 Huntsman Corp. 488,400 9,079 Packaging Corp. of America 178,000 7,987 Worthington Industries Inc. 132,000 4,089 Olin Corp. 63,200 1,594 402,461 Telecommunication Services (3.9%) AT&T Inc. 8,803,025 322,983 Verizon Communications Inc. 1,539,498 75,666 Vodafone Group plc ADR 1,534,210 43,587 CenturyLink Inc. 358,700 12,601 454,837 Utilities (6.6%) Xcel Energy Inc. 3,176,490 94,342 UGI Corp. 2,203,560 84,595 National Grid plc 7,045,064 81,862 NextEra Energy Inc. 809,796 62,905 Northeast Utilities 1,434,810 62,357 American Electric Power Co. Inc. 911,320 44,317 Public Service Enterprise Group Inc. 835,900 28,705 PG&E Corp. 644,400 28,695 Edison International 558,300 28,094 DTE Energy Co. 384,500 26,277 Ameren Corp. 673,100 23,572 13 Equity Income Fund Market Value Shares ($000) Pinnacle West Capital Corp. 394,800 22,855 CMS Energy Corp. 816,600 22,816 American Water Works Co. Inc. 546,300 22,639 Dominion Resources Inc. 380,870 22,159 NV Energy Inc. 1,071,700 21,466 Portland General Electric Co. 677,500 20,548 Entergy Corp. 217,900 13,780 PPL Corp. 332,400 10,407 Duke Energy Corp. 111,600 8,101 AGL Resources Inc. 115,400 4,841 Atmos Energy Corp. 100,400 4,286 Alliant Energy Corp. 47,200 2,368 Southern Co. 48,400 2,271 UIL Holdings Corp. 49,500 1,960 Great Plains Energy Inc. 84,000 1,948 Westar Energy Inc. 58,300 1,934 UNS Energy Corp. 37,900 1,855 CenterPoint Energy Inc. 73,830 1,769 Laclede Group Inc. 41,300 1,763 Black Hills Corp. 37,300 1,643 Southwest Gas Corp. 26,400 1,253 758,383 Total Common Stocks (Cost $8,761,794) 11,029,745 Temporary Cash Investments (4.3%) 1 Money Market Fund (3.1%) 3 Vanguard Market Liquidity Fund, 0.147% 356,959,867 356,960 Face Market Amount Value ($000) ($000) Repurchase Agreement (1.0%) Goldman Sachs & Co. 0.230%, 4/1/13 (Dated 03/28/13, Repurchase Value $112,503,000, collateralized by Government National Mortgage Assn. 2.500%, 2/15/43) 112,500,000 112,500 U.S. Government and Agency Obligations (0.2%) Fannie Mae Discount Notes, 0.100%, 4/3/13 20,000,000 20,000 Fannie Mae Discount Notes, 0.140%, 5/22/13 1,000,000 1,000 Federal Home Loan Bank Discount Notes, 0.100%, 4/26/13 500,000 500 21,500 Total Temporary Cash Investments (Cost $490,960) 490,960 Total Investments (99.9%) (Cost $9,252,754) 11,520,705 Other Assets and Liabilities (0.1%) Other Assets 72,770 Liabilities (61,692) 11,078 Net Assets (100%) 11,531,783 14 Equity Income Fund At March 31, 2013, net assets consisted of: Amount ($000) Paid-in Capital 9,245,787 Overdistributed Net Investment Income (5,070) Accumulated Net Realized Gains 20,283 Unrealized Appreciation (Depreciation) Investment Securities 2,267,951 Futures Contracts 2,836 Foreign Currencies (4) Net Assets 11,531,783 Investor Shares—Net Assets Applicable to 170,194,056 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 4,544,009 Net Asset Value Per Share— Investor Shares $26.70 Admiral Shares—Net Assets Applicable to 124,870,278 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 6,987,774 Net Asset Value Per Share— Admiral Shares $55.96 See Note A in Notes to Financial Statements. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 98.8% and 1.1%, respectively, of net assets. 2 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 5 Securities with a value of $17,104,000 have been segregated as initial margin for open futures contracts. 6 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. ADR—American Depositary Receipt. See accompanying Notes, which are an integral part of the Financial Statements. 15 Equity Income Fund Statement of Operations Six Months Ended March 31, 2013 ($000) Investment Income Income Dividends 159,081 Interest 2 416 Security Lending 405 Total Income 159,902 Expenses Investment Advisory Fees—Note B Basic Fee 3,926 Performance Adjustment 152 The Vanguard Group—Note C Management and Administrative—Investor Shares 3,822 Management and Administrative—Admiral Shares 3,095 Marketing and Distribution—Investor Shares 532 Marketing and Distribution—Admiral Shares 595 Custodian Fees 55 Shareholders' Reports—Investor Shares 53 Shareholders' Reports—Admiral Shares 20 Trustees' Fees and Expenses 15 Total Expenses 12,265 Net Investment Income 147,637 Realized Net Gain (Loss) Investment Securities Sold 2 286,186 Futures Contracts 20,044 Foreign Currencies (92) Realized Net Gain (Loss) 306,138 Change in Unrealized Appreciation (Depreciation) Investment Securities 672,043 Futures Contracts 7,328 Foreign Currencies 9 Change in Unrealized Appreciation (Depreciation) 679,380 Net Increase (Decrease) in Net Assets Resulting from Operations 1,133,155 1 Dividends are net of foreign withholding taxes of $1,306,000. 2 Dividend income, interest income, and realized net gain (loss) from affiliated companies of the fund were $846,000, $253,000, and $0, respectively. See accompanying Notes, which are an integral part of the Financial Statements. 16 Equity Income Fund Statement of Changes in Net Assets Six Months Ended Year Ended March 31, September 30, 2013 2012 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 147,637 231,822 Realized Net Gain (Loss) 306,138 258,561 Change in Unrealized Appreciation (Depreciation) 679,380 1,289,713 Net Increase (Decrease) in Net Assets Resulting from Operations 1,133,155 1,780,096 Distributions Net Investment Income Investor Shares (58,148) (110,412) Admiral Shares (88,888) (122,429) Realized Capital Gain Investor Shares — — Admiral Shares — — Total Distributions (147,036) (232,841) Capital Share Transactions Investor Shares 41,841 496,124 Admiral Shares 1,162,827 1,848,221 Net Increase (Decrease) from Capital Share Transactions 1,204,668 2,344,345 Total Increase (Decrease) 2,190,787 3,891,600 Net Assets Beginning of Period 9,340,996 5,449,396 End of Period 1 11,531,783 9,340,996 1 Net Assets—End of Period includes undistributed (overdistributed) net investment income of ($5,070,000) and ($5,579,000). See accompanying Notes, which are an integral part of the Financial Statements. 17 Equity Income Fund Financial Highlights Investor Shares Six Months Ended For a Share Outstanding March 31, Year Ended September 30, Throughout Each Period 2013 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period $24.31 $19.40 $18.83 $17.40 $20.02 $27.01 Investment Operations Net Investment Income .354 .667 .596 .526 .585 .770 Net Realized and Unrealized Gain (Loss) on Investments 2.386 4.908 .567 1.432 (2.506) (5.617) Total from Investment Operations 2.740 5.575 1.163 1.958 (1.921) (4.847) Distributions Dividends from Net Investment Income (.350) (.665) (.593) (.528) (.587) (.785) Distributions from Realized Capital Gains — (.112) (1.358) Total Distributions (.350) (.665) (.593) (.528) (.699) (2.143) Net Asset Value, End of Period $26.70 $24.31 $19.40 $18.83 $17.40 $20.02 Total Return 1 11.35% 29.00% 6.00% 11.36% -9.12% -18.92% Ratios/Supplemental Data Net Assets, End of Period (Millions) $4,544 $4,107 $2,835 $2,651 $2,423 $2,626 Ratio of Total Expenses to Average Net Assets 2 0.30% 0.30% 0.31% 0.31% 0.36% 0.30% Ratio of Net Investment Income to Average Net Assets 2.88% 3.00% 2.89% 2.88% 3.76% 3.30% Portfolio Turnover Rate 33% 26% 29% 45% 51% 55% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 Includes performance-based investment advisory fee increases of 0.00%, 0.00%, 0.01%, 0.01%, 0.02%, and 0.00%. See accompanying Notes, which are an integral part of the Financial Statements. 18 Equity Income Fund Financial Highlights Admiral Shares Six Months Ended For a Share Outstanding March 31, Year Ended September 30, Throughout Each Period 2013 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period $50.94 $40.67 $39.47 $36.46 $41.97 $56.62 Investment Operations Net Investment Income .765 1.445 1.286 1.138 1.264 1.673 Net Realized and Unrealized Gain (Loss) on Investments 5.014 10.265 1.194 3.013 (5.269) (11.772) Total from Investment Operations 5.779 11.710 2.480 4.151 (4.005) (10.099) Distributions Dividends from Net Investment Income (.759) (1.440) (1.280) (1.141) (1.270) (1.705) Distributions from Realized Capital Gains — (.235) (2.846) Total Distributions (.759) (1.440) (1.280) (1.141) (1.505) (4.551) Net Asset Value, End of Period $55.96 $50.94 $40.67 $39.47 $36.46 $41.97 Total Return 1 11.43% 29.06% 6.10% 11.50% -9.05% -18.82% Ratios/Supplemental Data Net Assets, End of Period (Millions) $6,988 $5,234 $2,614 $1,667 $1,475 $1,711 Ratio of Total Expenses to Average Net Assets 2 0.21% 0.21% 0.22% 0.22% 0.24% 0.18% Ratio of Net Investment Income to Average Net Assets 2.97% 3.09% 2.98% 2.97% 3.89% 3.42% Portfolio Turnover Rate 33% 26% 29% 45% 51% 55% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 Includes performance-based investment advisory fee increases of 0.00%, 0.00%, 0.01%, 0.01%, 0.02%, and 0.00%. See accompanying Notes, which are an integral part of the Financial Statements. 19 Equity Income Fund Notes to Financial Statements Vanguard Equity Income Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund offers two classes of shares: Investor Shares and Admiral Shares. Investor Shares are available to any investor who meets the fund’s minimum purchase requirements. Admiral Shares are designed for investors who meet certain administrative, service, and account-size criteria. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. 2. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). 3. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). 20 Equity Income Fund During the six months ended March 31, 2013, the fund's average investment in long futures contracts represented 3% of net assets, based on quarterly average aggregate settlement values. 4. Repurchase Agreements: The fund may enter into repurchase agreements. Securities pledged as collateral for repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. In the event of default or bankruptcy by the other party to the agreement, the fund may sell or retain the collateral; however, such action may be subject to legal proceedings. 5. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund's tax positions taken for all open federal income tax years (September 30, 2009–2012), and for the period ended March 31, 2013, and has concluded that no provision for federal income tax is required in the fund's financial statements. 6. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 7. Other: Dividend income is recorded on the ex-dividend date. Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. Wellington Management Company, LLP , provides investment advisory services to a portion of the fund for a fee calculated at an annual percentage rate of average net assets managed by the advisor. The basic fee of Wellington Management Company, LLP , is subject to quarterly adjustments based on performance for the preceding three years relative to the FTSE High Dividend Yield Index. The Vanguard Group provides investment advisory services to a portion of the fund on an at-cost basis; the fund paid Vanguard advisory fees of $675,000 for the six months ended March 31, 2013. For the six months ended March 31, 2013, the aggregate investment advisory fee represented an effective annual basic rate of 0.08% of the fund's average net assets, before an increase of $152,000 (0.00%) based on performance. C. The Vanguard Group furnishes at cost corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At March 31, 2013, the fund had contributed capital of $1,389,000 to Vanguard (included in Other Assets), representing 0.01% of the fund's net assets and 0.56% of Vanguard’s capitalization. The fund's trustees and officers are also directors and officers of Vanguard. D. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. 21 Equity Income Fund Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of March 31, 2013, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 10,479,606 550,139 — Temporary Cash Investments 356,960 134,000 — Futures Contracts—Assets 1 1,382 — — Total 10,837,948 684,139 — 1 Represents variation margin on the last day of the reporting period. E. At March 31, 2013, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) S&P 500 Index June 2013 787 307,461 2,440 E-mini S&P 500 Index June 2013 750 58,601 396 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. F. Distributions are determined on a tax basis and may differ from net investment income and realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when certain items of income, expense, gain, or loss are recognized in different periods for financial statement and tax purposes; these differences will reverse at some time in the future. Differences in classification may also result from the treatment of short-term gains as ordinary income for tax purposes. During the six months ended March 31, 2013, the fund realized net foreign currency losses of $92,000, which decreased distributable net income for tax purposes; accordingly, such losses have been reclassified from accumulated net realized gains to overdistributed net investment income. The fund's tax-basis capital gains and losses are determined only at the end of each fiscal year. For tax purposes, at September 30, 2012, the fund had available capital losses totaling $290,391,000 to offset future net capital gains through September 30, 2018. The fund will use these capital losses to 22 Equity Income Fund offset net taxable capital gains, if any, realized during the year ending September 30, 2013; should the fund realize net capital losses for the year, the losses will be added to the loss carryforward balance above. At March 31, 2013, the cost of investment securities for tax purposes was $9,252,754,000. Net unrealized appreciation of investment securities for tax purposes was $2,267,951,000, consisting of unrealized gains of $2,308,991,000 on securities that had risen in value since their purchase and $41,040,000 in unrealized losses on securities that had fallen in value since their purchase. G. During the six months ended March 31, 2013, the fund purchased $2,771,650,000 of investment securities and sold $1,567,146,000 of investment securities, other than temporary cash investments. H. Capital share transactions for each class of shares were: Six Months Ended Year Ended March 31, 2013 September 30, 2012 Amount Shares Amount Shares ($000) (000) ($000) (000) Investor Shares Issued 833,926 33,285 1,782,119 78,809 Issued in Lieu of Cash Distributions 54,047 2,128 101,255 4,424 Redeemed (846,132) (34,208) (1,387,250) (60,380) Net Increase (Decrease)—Investor Shares 41,841 1,205 496,124 22,853 Admiral Shares Issued 1,633,541 31,168 2,304,711 48,050 Issued in Lieu of Cash Distributions 74,900 1,405 102,576 2,129 Redeemed (545,614) (10,436) (559,066) (11,723) Net Increase (Decrease)—Admiral Shares 1,162,827 22,137 1,848,221 38,456 I. In preparing the financial statements as of March 31, 2013, management considered the impact of subsequent events for potential recognition or disclosure in these financial statements. 23 About Your Fund’s Expenses As a shareholder of the fund, you incur ongoing costs, which include costs for portfolio management, administrative services, and shareholder reports (like this one), among others. Operating expenses, which are deducted from a fund’s gross income, directly reduce the investment return of the fund. A fund’s expenses are expressed as a percentage of its average net assets. This figure is known as the expense ratio. The following examples are intended to help you understand the ongoing costs (in dollars) of investing in your fund and to compare these costs with those of other mutual funds. The examples are based on an investment of $1,000 made at the beginning of the period shown and held for the entire period. The accompanying table illustrates your fund’s costs in two ways: • Based on actual fund return. This section helps you to estimate the actual expenses that you paid over the period. The ”Ending Account Value“ shown is derived from the fund‘s actual return, and the third column shows the dollar amount that would have been paid by an investor who started with $1,000 in the fund. You may use the information here, together with the amount you invested, to estimate the expenses that you paid over the period. To do so, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number given for your fund under the heading ”Expenses Paid During Period.“ • Based on hypothetical 5% yearly return. This section is intended to help you compare your fund‘s costs with those of other mutual funds. It assumes that the fund had a yearly return of 5% before expenses, but that the expense ratio is unchanged. In this case—because the return used is not the fund’s actual return—the results do not apply to your investment. The example is useful in making comparisons because the Securities and Exchange Commission requires all mutual funds to calculate expenses based on a 5% return. You can assess your fund’s costs by comparing this hypothetical example with the hypothetical examples that appear in shareholder reports of other funds. Note that the expenses shown in the table are meant to highlight and help you compare ongoing costs only and do not reflect transaction costs incurred by the fund for buying and selling securities. Further, the expenses do not include any purchase, redemption, or account service fees described in the fund prospectus. If such fees were applied to your account, your costs would be higher. Your fund does not carry a “sales load.” The calculations assume no shares were bought or sold during the period. Your actual costs may have been higher or lower, depending on the amount of your investment and the timing of any purchases or redemptions. You can find more information about the fund’s expenses, including annual expense ratios, in the Financial Statements section of this report. For additional information on operating expenses and other shareholder costs, please refer to your fund’s current prospectus. 24 Six Months Ended March 31, 2013 Beginning Ending Expenses Account Value Account Value Paid During Equity Income Fund 9/30/2012 3/31/2013 Period Based on Actual Fund Return Investor Shares $1,000.00 $1,113.51 $1.58 Admiral Shares 1,000.00 1,114.27 1.11 Based on Hypothetical 5% Yearly Return Investor Shares $1,000.00 $1,023.44 $1.51 Admiral Shares 1,000.00 1,023.88 1.06 The calculations are based on expenses incurred in the most recent six-month period. The fund’s annualized six-month expense ratios for that period are 0.30% for Investor Shares and 0.21% for Admiral Shares. The dollar amounts shown as “Expenses Paid” are equal to the annualized expense ratio multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by the number of days in the most recent 12-month period. 25 Trustees Approve Advisory Arrangements The board of trustees of Vanguard Equity Income Fund has renewed the fund’s investment advisory arrangements with Wellington Management Company, LLP (Wellington Management), and The Vanguard Group, Inc. (Vanguard) (through its Equity Investment Group). The board determined that the retention of the advisors was in the best interests of the fund and its shareholders. The board based its decisions upon an evaluation of each advisor’s investment staff, portfolio management process, and performance. The trustees considered the factors discussed below, among others. However, no single factor determined whether the board approved the arrangements. Rather, it was the totality of the circumstances that drove the board’s decisions. Nature, extent, and quality of services The board considered the quality of the fund’s investment management services over both the short and long term, and took into account the organizational depth and stability of each advisor. The board noted the following: Wellington Management. Wellington Management, founded in 1928, is among the nation’s oldest and most respected institutional investment managers. W. Michael Reckmeyer, III, the portfolio manager to the fund, has over two decades of industry experience. The portfolio manager is backed by a well-tenured team of research analysts who conduct detailed fundamental analysis of their respective industries and companies. Wellington Management has provided high-quality advisory services for the fund and has demonstrated strong organizational depth and stability over both the short and long term. Wellington Management has advised the fund since 2000. Vanguard. Vanguard has been managing investments for more than three decades. The Equity Investment Group adheres to a sound, disciplined investment management process; the team has considerable experience, stability, and depth. Vanguard has managed a portion of the fund since 2003. The board concluded that each advisor’s experience, stability, depth, and performance, among other factors, warranted continuation of the advisory arrangements. Investment performance The board considered the short- and long-term performance of the fund and each advisor, including any periods of outperformance or underperformance relative to a benchmark index and peer group. The board concluded that the performance was such that each advisory arrangement should continue. Information about the fund’s most recent performance can be found in the Performance Summary section of this report. Cost The board concluded that the fund’s expense ratio was well below the average expense ratio charged by funds in its peer group and that the fund’s advisory fee rate was also well below its peer-group average. Information about the fund’s expenses appears in the About Your Fund’s Expense section of this report as well as in the Financial Statements section, which also includes information about the fund’s advisory fee rate. The board did not consider profitability of Wellington Management in determining whether to approve the advisory fee, because Wellington Management is independent of Vanguard, and the advisory fee is the result of arm’s-length negotiations. The board does not conduct a profitability analysis of Vanguard, because of Vanguard’s unique “at-cost” structure. Unlike most other mutual fund management companies, Vanguard is owned by the funds it oversees, and produces “profits” only in the form of reduced expenses for fund shareholders. 26 The benefit of economies of scale The board concluded that the fund’s shareholders benefit from economies of scale because of breakpoints in the fund’s advisory fee schedule for Wellington Management. The breakpoints reduce the effective rate of the fee as the fund’s assets managed by Wellington Management increase. The board also concluded that the fund’s at-cost arrangement with Vanguard ensures that the fund will realize economies of scale as it grows, with the cost to shareholders declining as the fund’s assets managed by Vanguard increase. The board will consider whether to renew the advisory arrangements again after a one-year period. 27 Glossary 30-Day SEC Yield. A fund’s 30-day SEC yield is derived using a formula specified by the U.S. Securities and Exchange Commission. Under the formula, data related to the fund’s security holdings in the previous 30 days are used to calculate the fund’s hypothetical net income for that period, which is then annualized and divided by the fund’s estimated average net assets over the calculation period. For the purposes of this calculation, a security’s income is based on its current market yield to maturity (for bonds), its actual income (for asset-backed securities), or its projected dividend yield (for stocks). Because the SEC yield represents hypothetical annualized income, it will differ—at times significantly—from the fund’s actual experience. As a result, the fund’s income distributions may be higher or lower than implied by the SEC yield. Beta. A measure of the magnitude of a fund’s past share-price fluctuations in relation to the ups and downs of a given market index. The index is assigned a beta of 1.00. Compared with a given index, a fund with a beta of 1.20 typically would have seen its share price rise or fall by 12% when the index rose or fell by 10%. For this report, beta is based on returns over the past 36 months for both the fund and the index. Note that a fund’s beta should be reviewed in conjunction with its R-squared (see definition). The lower the R-squared, the less correlation there is between the fund and the index, and the less reliable beta is as an indicator of volatility. Dividend Yield. Dividend income earned by stocks, expressed as a percentage of the aggregate market value (or of net asset value, for a fund). The yield is determined by dividing the amount of the annual dividends by the aggregate value (or net asset value) at the end of the period. For a fund, the dividend yield is based solely on stock holdings and does not include any income produced by other investments. Earnings Growth Rate. The average annual rate of growth in earnings over the past five years for the stocks now in a fund. Equity Exposure. A measure that reflects a fund’s investments in stocks and stock futures. Any holdings in short-term reserves are excluded. Expense Ratio. A fund’s total annual operating expenses expressed as a percentage of the fund’s average net assets. The expense ratio includes management and administrative expenses, but does not include the transaction costs of buying and selling portfolio securities. Foreign Holdings. The percentage of a fund represented by securities or depositary receipts of companies based outside the United States. Inception Date. The date on which the assets of a fund (or one of its share classes) are first invested in accordance with the fund’s investment objective. For funds with a subscription period, the inception date is the day after that period ends. Investment performance is measured from the inception date. Median Market Cap. An indicator of the size of companies in which a fund invests; the midpoint of market capitalization (market price x shares outstanding) of a fund’s stocks, weighted by the proportion of the fund’s assets invested in each stock. Stocks representing half of the fund’s assets have market capitalizations above the median, and the rest are below it. Price/Book Ratio. The share price of a stock divided by its net worth, or book value, per share. For a fund, the weighted average price/book ratio of the stocks it holds. 28 Price/Earnings Ratio. The ratio of a stock’s current price to its per-share earnings over the past year. For a fund, the weighted average P/E of the stocks it holds. P/E is an indicator of market expectations about corporate prospects; the higher the P/E, the greater the expectations for a company’s future growth. R-Squared. A measure of how much of a fund’s past returns can be explained by the returns from the market in general, as measured by a given index. If a fund’s total returns were precisely synchronized with an index’s returns, its R-squared would be 1.00. If the fund’s returns bore no relationship to the index’s returns, its R-squared would be 0. For this report, R-squared is based on returns over the past 36 months for both the fund and the index. Return on Equity. The annual average rate of return generated by a company during the past five years for each dollar of shareholder’s equity (net income divided by shareholder’s equity). For a fund, the weighted average return on equity for the companies whose stocks it holds. Short-Term Reserves. The percentage of a fund invested in highly liquid, short-term securities that can be readily converted to cash. Turnover Rate. An indication of the fund’s trading activity. Funds with high turnover rates incur higher transaction costs and may be more likely to distribute capital gains (which may be taxable to investors). The turnover rate excludes in-kind transactions, which have minimal impact on costs. Benchmark Information Spliced Equity Income Index: Russell 1000 Value Index through July 31, 2007; FTSE High Dividend Yield Index thereafter. 29 This page intentionally left blank. This page intentionally left blank. The People Who Govern Your Fund The trustees of your mutual fund are there to see that the fund is operated and managed in your best interests since, as a shareholder, you are a part owner of the fund. Your fund’s trustees also serve on the board of directors of The Vanguard Group, Inc., which is owned by the Vanguard funds and provides services to them on an at-cost basis. A majority of Vanguard’s board members are independent, meaning that they have no affiliation with Vanguard or the funds they oversee, apart from the sizable personal investments they have made as private individuals. The independent board members have distinguished backgrounds in business, academia, and public service. Each of the trustees and executive officers oversees 180 Vanguard funds. The following table provides information for each trustee and executive officer of the fund. More information about the trustees is in the Statement of Additional Information , which can be obtained, without charge, by contacting Vanguard at 800-662-7447, or online at vanguard.com. InterestedTrustee 1 and Delphi Automotive LLP (automotive components); Senior Advisor at New Mountain Capital; Trustee of F. William McNabb III The Conference Board. Born 1957. Trustee Since July 2009. Chairman of the Board. Principal Occupation(s) During the Past Five Amy Gutmann Years: Chairman of the Board of The Vanguard Group, Born 1949. Trustee Since June 2006. Principal Inc., and of each of the investment companies served Occupation(s) During the Past Five Years: President by The Vanguard Group, since January 2010; Director of the University of Pennsylvania; Christopher H. of The Vanguard Group since 2008; Chief Executive Browne Distinguished Professor of Political Science Officer and President of The Vanguard Group and of in the School of Arts and Sciences with secondary each of the investment companies served by The appointments at the Annenberg School for Vanguard Group since 2008; Director of Vanguard Communication and the Graduate School of Education Marketing Corporation; Managing Director of The of the University of Pennsylvania; Member of the Vanguard Group (1995–2008). National Commission on the Humanities and Social Sciences; Trustee of Carnegie Corporation of New York and of the National Constitution Center; Chair IndependentTrustees of the U. S. Presidential Commission for the Study of Bioethical Issues. Emerson U. Fullwood Born 1948. Trustee Since January 2008. Principal JoAnn Heffernan Heisen Occupation(s) During the Past Five Years: Executive Born 1950. Trustee Since July 1998. Principal Chief Staff and Marketing Officer for North America Occupation(s) During the Past Five Years: Corporate and Corporate Vice President (retired 2008) of Xerox Vice President and Chief Global Diversity Officer Corporation (document management products and (retired 2008) and Member of the Executive services); Executive in Residence and 2010 Committee (1997–2008) of Johnson & Johnson Distinguished Minett Professor at the Rochester (pharmaceuticals/medical devices/consumer Institute of Technology; Director of SPX Corporation products); Director of Skytop Lodge Corporation (multi-industry manufacturing), the United Way of (hotels), the University Medical Center at Princeton, Rochester, Amerigroup Corporation (managed health the Robert Wood Johnson Foundation, and the Center care), the University of Rochester Medical Center, for Talent Innovation; Member of the Advisory Board Monroe Community College Foundation, and North of the Maxwell School of Citizenship and Public Affairs Carolina A&T University. at Syracuse University. Rajiv L. Gupta F. Joseph Loughrey Born 1945. Trustee Since December 2001. 2 Born 1949. Trustee Since October 2009. Principal Principal Occupation(s) During the Past Five Years: Occupation(s) During the Past Five Years: President Chairman and Chief Executive Officer (retired 2009) and Chief Operating Officer (retired 2009) of Cummins and President (2006–2008) of Rohm and Haas Co. Inc. (industrial machinery); Chairman of the Board of (chemicals); Director of Tyco International, Ltd. Hillenbrand, Inc. (specialized consumer services); (diversified manufacturing and services), Hewlett- Director of SKF AB (industrial machinery), the Lumina Packard Co. (electronic computer manufacturing), Foundation for Education, and Oxfam America; Executive Officers Chairman of the Advisory Council for the College of Arts and Letters and Member of the Advisory Board to Glenn Booraem the Kellogg Institute for International Studies at the Born 1967. Controller Since July 2010. Principal University of Notre Dame. Occupation(s) During the Past Five Years: Principal of The Vanguard Group, Inc.; Controller of each of Mark Loughridge the investment companies served by The Vanguard Born 1953. Trustee Since March 2012. Principal Group; Assistant Controller of each of the investment Occupation(s) During the Past Five Years: Senior Vice companies served by The Vanguard Group (2001–2010). President and Chief Financial Officer at IBM (information technology services); Fiduciary Member of IBM’s Thomas J. Higgins Retirement Plan Committee. Born 1957. Chief Financial Officer Since September 2008. Principal Occupation(s) During the Past Five Scott C. Malpass Years: Principal of The Vanguard Group, Inc.; Chief Born 1962. Trustee Since March 2012. Principal Financial Officer of each of the investment companies Occupation(s) During the Past Five Years: Chief served by The Vanguard Group; Treasurer of each of Investment Officer and Vice President at the University the investment companies served by The Vanguard of Notre Dame; Assistant Professor of Finance at the Group (1998–2008). Mendoza College of Business at Notre Dame; Member of the Notre Dame 403(b) Investment Committee; Kathryn J. Hyatt Director of TIFF Advisory Services, Inc. (investment Born 1955. Treasurer Since November 2008. Principal advisor); Member of the Investment Advisory Occupation(s) During the Past Five Years: Principal of Committees of the Financial Industry Regulatory The Vanguard Group, Inc.; Treasurer of each of the Authority (FINRA) and of Major League Baseball. investment companies served by The Vanguard Group; Assistant Treasurer of each of the investment André F. Perold companies served by The Vanguard Group (1988–2008). Born 1952. Trustee Since December 2004. Principal Occupation(s) During the Past Five Years: George Heidi Stam Gund Professor of Finance and Banking at the Harvard Born 1956. Secretary Since July 2005. Principal Business School (retired 2011); Chief Investment Occupation(s) During the Past Five Years: Managing Officer and Managing Partner of HighVista Strategies Director of The Vanguard Group, Inc.; General Counsel LLC (private investment firm); Director of Rand of The Vanguard Group; Secretary of The Vanguard Merchant Bank; Overseer of the Museum of Fine Group and of each of the investment companies Arts Boston. served by The Vanguard Group; Director and Senior Vice President of Vanguard Marketing Corporation. Alfred M. Rankin, Jr. Born 1941. Trustee Since January 1993. Principal Vanguard Senior ManagementTeam Occupation(s) During the Past Five Years: Chairman, President, and Chief Executive Officer of NACCO Mortimer J. Buckley Chris D. McIsaac Industries, Inc. (housewares/lignite) and of Hyster-Yale Kathleen C. Gubanich Michael S. Miller Materials Handling, Inc. (forklift trucks); Director of Paul A. Heller James M. Norris the National Association of Manufacturers; Chairman Martha G. King Glenn W. Reed of the Board of University Hospitals of Cleveland; John T. Marcante Advisory Chairman of the Board of The Cleveland Museum of Art. Chairman Emeritus and Senior Advisor Peter F. Volanakis John J. Brennan Born 1955. Trustee Since July 2009. Principal Chairman, 1996–2009 Occupation(s) During the Past Five Years: President and Chief Operating Officer (retired 2010) of Corning Chief Executive Officer and President, 1996–2008 Incorporated (communications equipment); Director of SPX Corporation (multi-industry manufacturing); Founder Overseer of the Amos Tuck School of Business John C. Bogle Administration at Dartmouth College; Advisor to the Norris Cotton Cancer Center. Chairman and Chief Executive Officer, 1974–1996 1 Mr. McNabb is considered an “interested person,” as defined in the Investment Company Act of 1940, because he is an officer of the Vanguard funds. 2 December 2002 for Vanguard Equity Income Fund, Vanguard Growth Equity Fund, the Vanguard Municipal Bond Funds, and the Vanguard State Tax-Exempt Funds. P.O. Box 2600 Valley Forge, PA 19482-2600 Connect with Vanguard® > vanguard.com Fund Information > 800-662-7447 CFA ® is a trademark owned by CFA Institute. Direct Investor Account Services > 800-662-2739 Institutional Investor Services > 800-523-1036 Text Telephone for People With Hearing Impairment > 800-749-7273 This material may be used in conjunction with the offering of shares of any Vanguard fund only if preceded or accompanied by the fund’s current prospectus. All comparative mutual fund data are from Lipper Inc. or Morningstar, Inc., unless otherwise noted. You can obtain a free copy of Vanguard’s proxy voting guidelines by visiting vanguard.com/proxyreporting or by calling Vanguard at 800-662-2739. The guidelines are also available from the SEC’s website, sec.gov. In addition, you may obtain a free report on how your fund voted the proxies for securities it owned during the 12 months ended June 30. To get the report, visit either vanguard.com/proxyreporting or sec.gov. You can review and copy information about your fund at the SEC’s Public Reference Room in Washington, D.C. To find out more about this public service, call the SEC at 202-551-8090. Information about your fund is also available on the SEC’s website, and you can receive copies of this information, for a fee, by sending a request in either of two ways: via e-mail addressed to publicinfo@sec.gov or via regular mail addressed to the Public Reference Section, Securities and Exchange Commission, Washington, DC 20549-1520. © 2013 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. Q652 052013 Semiannual Report | March 31, 2013 Vanguard Growth Equity Fund > For the six-month period ended March 31, 2013, Vanguard Growth Equity Fund returned 7.56%. > The fund trailed its benchmark index but exceeded the average return of its large-cap growth peers. > The fund’s tempered performance mirrored trends in the broad market, where value stocks trumped their growth counterparts. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisors’ Report. 8 Fund Profile. 12 Performance Summary. 13 Financial Statements. 14 About Your Fund’s Expenses. 24 Trustees Approve Advisory Agreements. 26 Glossary. 28 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Our cover photograph shows rigging on the HMS Surprise , a replica of an 18th-century Royal Navy frigate. It was featured in the 2003 movie Master and Commander: The Far Side of the World , which was based on Patrick O’Brian’s sea novels, set amid the Napoleonic Wars. Vanguard was named for another ship of that era, the HMS Vanguard , which was the flagship of British Admiral Horatio Nelson at the Battle of the Nile. Your Fund’s Total Returns Six Months Ended March 31, 2013 Total Returns Vanguard Growth Equity Fund 7.56% Russell 1000 Growth Index 8.10 Large-Cap Growth Funds Average 7.36 Large-Cap Growth Funds Average: Derived from data provided by Lipper Inc. Your Fund’s Performance at a Glance September 30, 2012, Through March 31, 2013 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Growth Equity Fund $12.53 $13.34 $0.127 $0.000 1 Chairman’s Letter Dear Shareholder, The U.S. stock market turned in a strong performance for the six months ended March 31, 2013. While stocks in general were boosted by further signs of economic improvement, stocks of value companies benefited the most. Growth stocks—like those held in Vanguard Growth Equity Fund—underperformed their value counterparts as well as the broad market. In this investment environment, the Growth Equity Fund returned 7.56%. The fund trailed the return of its benchmark index, the Russell 1000 Growth Index, by about half a percentage point, mainly because of missed opportunities in a handful of sectors. The fund surpassed the average return of its peers. Global equity markets delivered a powerful rally Stocks worldwide advanced for the fifth straight month to finish the half-year ended March 31 with impressive gains. The Standard & Poor’s 500 Index closed at a record high on the period’s final business day. World financial markets in recent months shrugged off the U.S. “fiscal cliff” crisis, the unsettled Italian national elections, and a controversial bailout package for Cyprus. Peter Westaway, Vanguard’s chief European economist, said that the latest developments in the European debt crisis had been “rather bad,” but that the market had for the most part already priced in these events. “As always,” he said, 2 “we think investors should assess their portfolios carefully and avoid making impulsive moves.” U.S. equities returned more than 11% as the economic recovery slowly built momentum, the housing market rebounded further, and the labor market improved. International equities were up more than 9%. Returns were about 16% in the developed markets of the Pacific region, where Japan’s accommodative monetary policy has helped spark the nation’s stock market, and nearly 10% in Europe. Emerging-markets stocks rose about 4%. Bond returns barely budged as yields lingered near lows The broad U.S. taxable bond market scraped out a minuscule gain of 0.09% for the half-year as U.S. Treasury yields remained just slightly above their all-time lows. Although the yield of the benchmark 10-year Treasury note increased during the six months and topped 2.00% at various times, it closed the period at about 1.85%. (Bond prices and yields move in opposite directions.) Municipal bonds returned almost 1% despite price declines in March. And returns of money market funds and Market Barometer Total Returns Periods Ended March 31, 2013 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 11.10% 14.43% 6.15% Russell 2000 Index (Small-caps) 14.48 16.30 8.24 Russell 3000 Index (Broad U.S. market) 11.35 14.56 6.32 MSCI All Country World Index ex USA (International) 9.20 8.36 -0.39 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 0.09% 3.77% 5.47% Barclays Municipal Bond Index (Broad tax-exempt market) 0.96 5.25 6.10 Citigroup Three-Month U.S. Treasury Bill Index 0.05 0.08 0.30 CPI Consumer Price Index 0.59% 1.47% 1.74% 3 savings accounts barely registered as short-term interest rates remained between 0% and 0.25%, under the Federal Reserve’s four-year-old policy. Robert Auwaerter, head of Vanguard’s Fixed Income Group, doesn’t anticipate abrupt policy changes from the central bank. “We don’t see the Fed changing course in the near term,” he said, “and when the Fed does, we expect it’ll go slowly so as not to undo the efforts made to keep interest rates low and to stimulate the economy.” Consumer discretionary stocks and financials were key drivers Vanguard Growth Equity Fund provides relatively concentrated exposure to stocks of large- and mid-capitalization U.S. companies that, according to the fund’s advisors, have the potential to grow consistently at a faster-than-average pace. As I mentioned, stocks of growth companies lagged the broad market for the recent half-year as investors favored their value counterparts. This investment environment was obviously less than ideal for your fund, which nonetheless turned in a solid performance. Expense Ratios Your Fund Compared With Its Peer Group Peer Group Fund Average Growth Equity Fund 0.54% 1.28% The fund expense ratio shown is from the prospectus dated January 25, 2013, and represents estimated costs for the current fiscal year. For the six months ended March 31, 2013, the fund’s annualized expense ratio was 0.53%. The peer-group expense ratio is derived from data provided by Lipper Inc. and captures information through year-end 2012. Peer group: Large-Cap Growth Funds. 4 Investment insight Growth stocks versus value stocks: A case for both Growth and value stocks typically take turns outperforming each other. The chart here shows how they have switched off during the past 20 years in leading or lagging a broad market average. These two styles of investing are typically considered complementary—when growth is performing well, value typically isn’t, and vice versa. Very generally speaking, growth stocks represent companies that are expected to expand their businesses at a rapid pace, while value stocks typically represent more established, slower-growing companies. Which does better in the long run? Neither. Vanguard research has shown that there is no significant long-term difference in the risk/reward characteristics of growth and value stocks. But, because their performance can vary considerably over shorter time periods, a truly diversified portfolio should have exposure to both. Rolling 12-month return differences, 1993–2012 Note: “Rolling” means here that 12-month returns were calculated from the start of each month in the 20-year period ended December 31, 2012. Sources: Vanguard and Russell Investments. 5 The consumer discretionary and financial sectors contributed the most to the fund’s advance. Together, they added more than 5 percentage points to its total return. Consumer discretionary stocks performed well across the board as further signs of economic improvement encouraged consumer spending. The sector’s biggest contributors included internet and specialty retailers. Financial stocks were among the market’s top performers. After years of dismal returns following the 2008–2009 financial crisis, the industry has experienced a widespread resurgence that continued through the six months. Shares of insurance companies, investment banks, and regional banks contributed significantly to the fund’s results. Health care and industrial stocks also provided a notable boost. In health care, stocks of biotechnology and pharmaceutical firms stood out. Large companies in both fields have profited from improved pipelines of new medicines and favorable rulings by the Food and Drug Administration. Industrial stocks were bolstered by demand both at home and abroad. The sector posted strong returns across the board, with aerospace and defense firms adding the most to performance. Information technology and energy were the fund’s only sectors that declined. IT stocks—often a favorite among growth investors—accounted for about a quarter of the fund’s holdings, on average, during the period. Disappointing earnings from computer hardware companies, particularly some leading tablet and smartphone producers, weighed heavily on the sector. The fund’s technology holdings detracted almost 2 percentage points from its total return. In energy, equipment and service company stocks hurt performance. Your fund’s tempered results relative to its benchmark can be attributed to the advisors’ stock selection in a handful of sectors. Their energy choices, particularly among oil and gas exploration and production companies, weighed the most on relative performance. And even though health care, industrial, and consumer staples stocks added significantly to overall returns, the fund’s performance in these sectors failed to keep up with the index. Low cost and talent drive successful active management Investors sometimes ask whether it’s a contradiction that Vanguard, a champion of index investing, offers actively managed mutual funds. To understand how active funds fit into our philosophy, consider for a moment why indexing has proved its mettle: It’s a generally low-cost, tax-efficient way to build a diversified portfolio that lets you keep more of your fund’s returns. Because index funds seek to track the overall market or a segment of it, they typically cost much less to run than funds that are actively managed in an effort to outperform the market. And the less you pay for a fund, the more of its returns come back to you. 6 The same principle—low cost—drives our approach to active funds. The other essential ingredient is talent. Some wonder how we can afford to hire top active managers when we place such importance on keeping investing costs low. The answer lies in five key characteristics of Vanguard’s structure and culture—our mutual ownership, our large scale, performance incentives aligned with investors’ interests, a long-term perspective, and a rigorous oversight process, which I lead. (You can read more about our approach in The Case for Vanguard Active Management: Solving the Low-Cost/ Top-Talent Paradox? at vanguard.com/ research.) These enduring advantages don’t guarantee outperformance, of course. Even in those cases where an active stock fund outperforms over long periods, it doesn’t necessarily mean that investors earned more than the index results every year—or even every decade. And investors have no way of knowing beforehand which funds will outperform. But for those willing to accept the greater risks that come with active investing, we believe Vanguard’s combination of talented advisors and low costs can improve the odds. As always, thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer April 17, 2013 7 Advisors’ Report For the fiscal half-year ended March 31, 2013, Vanguard Growth Equity Fund returned 7.56%. Your fund is managed by two independent advisors, a strategy that enhances the fund’s diversification by providing exposure to distinct, yet complementary, investment approaches. It’s not uncommon for different advisors to have different views about individual securities or the broader investment environment. The advisors, the percentage of fund assets each manages, and brief descriptions of their investment strategies are presented in the table below. The advisors have also prepared a discussion of the investment environment that existed during the period and of how portfolio positioning reflects this assessment. These comments were prepared on April 19, 2013. Jennison Associates LLC Portfolio Manager: Kathleen A. McCarragher, Managing Director After hesitating before the U.S. presidential election, the Russell 1000 Growth Index advanced 8.10% in the six months ended March 31, 2013. Investors seemed to shrug off the dysfunctional drama of Washington’s last-minute deal to avoid the “fiscal cliff” and the ensuing tax increases on higher incomes and expiration of the payroll-tax cut. They focused instead on improving housing and employment data, rising consumer confidence, and forecasts for continued strong corporate profits. Investors’ enthusiasm remained resilient even after Congress failed to avert Vanguard Growth Equity Fund Investment Advisors Fund Assets Managed Investment Advisor % $ Million Investment Strategy Baillie Gifford Overseas Ltd. 50 375 Uses a fundamental approach to identify quality growth companies. The firm considers the sustainability of earnings growth to be a critical factor in evaluating a company’s prospects. The firm looks for companies with attractive industry backgrounds, strong competitive positions within those industries, high-quality earnings, and a favorable attitude toward shareholders. Jennison Associates LLC 48 367 Uses a research-driven, fundamental investment approach that relies on in-depth company knowledge gleaned through meetings with management, customers, and suppliers. Cash Investments 2 15 These short-term reserves are invested by Vanguard in equity index products to simulate investment in stocks. Each advisor also may maintain a modest cash position. 8 sequestration, the across-the-board federal spending cuts that took effect March 1. Some of the strongest gains in the half-year were posted by transportation companies, traditional harbingers of heightened economic activity and broader stock market gains. Yet consumer staples and health care, historically defensive sectors, were also market leaders, especially later in the period. These mixed signals seem to indicate that investors remain uncertain but hopeful that overall growth is set to improve. Individual stock choices based on business fundamentals drive construction of the portfolio. Over the past six months, information technology holdings detracted from returns, as declines in previously solid contributors Apple and VMware more than offset LinkedIn’s surge and strong gains by eBay and Salesforce.com. Apple’s financial results were in line with expectations, but estimates of forward growth were lowered. Cloud-computing company VMware was hurt by uncertainty about when revenue from new software products will accelerate. Those products are designed to protect and expand the company’s dominant position in the market for virtualized servers. LinkedIn’s revenue and earnings exceeded consensus expectations significantly. The leading online professional network operates in more than 200 countries. In health care, Gilead Sciences and Biogen Idec posted impressive gains, but Alexion Pharmaceuticals lost ground. Gilead reported strong revenue and earnings. We like its position and opportunities in the hepatitis C virus market as well as its leading role in HIV treatment, for which its pipeline drugs look promising. The Food and Drug Administration approved Biogen’s oral medicine Tecfidera for multiple sclerosis; clinical trials have shown the drug to be highly efficacious and safe. We believe its ease of use could support broad adoption and potential market leadership. Alexion’s weakness reflected concerns about delayed European Union reimbursements for the company’s key drug, Soliris, to treat an additional rare, genetic, and potentially life-threatening blood disorder. Consumer staples holding Whole Foods Market produced earnings in line with expectations, but its comparable-store sales growth moderated. We continue to like Whole Foods’ growth opportunities and its moves to ensure longer-term competitiveness. In the financial sector, Goldman Sachs’ revenue and earnings exceeded consensus expectations. The company benefited from lower-than-projected compensation expenses and a wave of corporate refinancing that led to healthy debt-underwriting results. We believe that Goldman’s strong capital base and leading global positions in investment banking, capital markets, trading, private equity, and asset management provide attractive exposure to long-term global economic expansion. 9 Earnings valuations are rising for the first time in a while, an indication that investors are increasingly confident. Developments abroad, especially in Europe and China, will most likely remain a source of stock market volatility in the intermediate term. The companies in our portion of the portfolio have differentiated products and market opportunities that, in our view, should drive aggregate earnings gains that outpace those of both the Russell 1000 Growth Index and the broader Standard & Poor’s 500 Index. Baillie Gifford Overseas Ltd. Portfolio Manager: Mick Brewis, Partner and Head of North American Investment Team It has been another strong period for the domestic equity market, with the S&P 500 recording an all-time high and delivering a total return of just over 10% for the six months ended March 31. Although the data are muddied by timing issues regarding tax refunds, consumers appear to have weathered the “fiscal cliff”-related payroll-tax increase quite well, and rising equities and further strength in the housing market have boosted personal wealth. The corporate sector remains robust, with abundant liquidity and impressive cash generation. Federal Reserve policy continues to be supportive, despite some talk of “exit strategies” that we believe is premature. Our key objective is to construct a portfolio of attractive stocks with company-specific drivers of earnings growth. The portfolio overall is well-diversified, and we retain our longstanding emphasis on competitive advantage, financial strength, and good management. Those qualities should mean that the companies whose shares we hold can grow, even in a sluggish economic environment, through gains in market share. We have also continued to favor domestic stocks, establishing holdings in construction-aggregates company Martin Marietta and spirits producer Beam and adding to our shares of CarMax, heating-and-cooling distributor Watsco, and First Republic Bank. Some transactions have also marked a slight shift from early-cycle to later-cycle stocks; for instance, we reduced our holding in The Home Depot and added to Harley-Davidson. We further believe that growth opportunities can be found in what might sometimes be considered surprising locations. These include large health care and pharmaceutical companies such as Pfizer and Johnson & Johnson; we bought new holdings in both. At first glance, the industry backdrop might appear unpromising. Over the last decade or so, new drug approvals have been hard to secure, research and development productivity has declined, and revenue growth has been pedestrian. Shareholder returns, unsurprisingly, have been mediocre. We have typically limited our exposure to these stocks, preferring to invest in younger companies that more obviously combine benefits to patients with lower costs to the system. Could it be, though, that the tide is turning for Big Pharma? 10 Although major pharmaceutical stocks have certainly suffered from regulatory pressure, that becomes counterproductive if innovation is stifled. In that context, we believe that the government would like the Food and Drug Administration to take more risk to facilitate the discovery of novel drugs, and that such a shift is already being seen in a rising number of new drug licenses. This is not to say that health care is suddenly a high-growth industry, but it might well be getting better, and change for the better is usually a powerful driver of share price. Both Pfizer and Johnson & Johnson also have relatively new CEOs and are in the midst of operational turnarounds. The economic outlook still shows risks—not the least of them the capacity of politicians around the world to derail recovery—but overall we remain positive and note that the equity market stands on a reasonable valuation given the benign inflation outlook. 11 Growth Equity Fund Fund Profile As of March 31, 2013 Portfolio Characteristics DJ U.S. Russell Total 1000 Market Growth FA Fund Index Index Number of Stocks 83 574 3,586 Median Market Cap $30.2B $55.6B $40.0B Price/Earnings Ratio 23.4x 19.7x 18.1x Price/Book Ratio 3.4x 4.5x 2.3x Return on Equity 20.7% 23.6% 16.6% Earnings Growth Rate 13.6% 15.1% 9.6% Dividend Yield 1.0% 1.7% 2.0% Foreign Holdings 6.0% 0.0% 0.0% Turnover Rate (Annualized) 48% — — Ticker Symbol VGEQX — — Expense Ratio 1 0.54% — — 30-Day SEC Yield 0.49% — — Short-Term Reserves 1.4% — — Sector Diversification (% of equity exposure) DJ U.S. Russell Total 1000 Market Growth FA Fund Index Index Consumer Discretionary 15.6% 16.9% 12.4% Consumer Staples 8.5 12.9 9.5 Energy 5.3 4.2 10.1 Financials 14.5 4.9 17.3 Health Care 17.8 12.8 12.2 Industrials 9.7 12.9 11.1 Information Technology 24.4 29.0 17.4 Materials 3.3 3.9 3.8 Telecommunication Services 0.8 2.3 2.6 Utilities 0.1 0.2 3.6 Volatility Measures DJ U.S. Total Market Russell 1000 FA Growth Index Index R-Squared 0.97 0.94 Beta 0.99 0.96 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Google Inc. Class A Internet Software & Services 3.4% eBay Inc. Internet Software & Services 2.9 Monsanto Co. Fertilizers & Agricultural Chemicals 2.7 Progressive Corp. Property & Casualty Insurance 2.4 Apple Inc. Computer Hardware 2.2 Berkshire Hathaway Inc. Property & Casualty Class B Insurance 2.2 US Bancorp Diversified Banks 2.1 First Republic Bank Regional Banks 2.0 Colgate-Palmolive Co. Household Products 1.9 United Parcel Service Air Freight & Inc. Class B Logistics 1.9 Top Ten 23.7% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratio shown is from the prospectus dated January 25, 2013, and represents estimated costs for the current fiscal year. For the six months ended March 31, 2013, the annualized expense ratio was 0.53%. 12 Growth Equity Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): September 30, 2002, Through March 31, 2013 Note: For 2013, performance data reflect the six months ended March 31, 2013. Average Annual Total Returns: Periods Ended March 31, 2013 Inception One Five Ten Date Year Years Years Growth Equity Fund 3/11/1992 6.88% 3.87% 7.67% See Financial Highlights for dividend and capital gains information. 13 Growth Equity Fund Financial Statements (unaudited) Statement of Net Assets As of March 31, 2013 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value Shares ($000) Common Stocks (97.4%) 1 Consumer Discretionary (15.3%) * TripAdvisor Inc. 262,337 13,778 Harley-Davidson Inc. 249,811 13,315 Ralph Lauren Corp. Class A 68,422 11,584 TJX Cos. Inc. 235,865 11,027 * Amazon.com Inc. 37,396 9,966 NIKE Inc. Class B 160,259 9,457 * CarMax Inc. 212,709 8,870 Inditex SA ADR 273,260 7,245 * Michael Kors Holdings Ltd. 123,078 6,990 Home Depot Inc. 84,210 5,876 * O’Reilly Automotive Inc. 45,101 4,625 Prada SPA 453,146 4,624 Omnicom Group Inc. 74,907 4,412 * Lululemon Athletica Inc. 58,181 3,627 115,396 Consumer Staples (8.2%) Colgate-Palmolive Co. 124,852 14,736 Brown-Forman Corp. Class B 188,505 13,459 Whole Foods Market Inc. 120,110 10,420 Costco Wholesale Corp. 81,966 8,698 Beam Inc. 116,760 7,419 Estee Lauder Cos. Inc. Class A 114,575 7,336 62,068 Energy (5.0%) Exxon Mobil Corp. 120,930 10,897 Apache Corp. 120,014 9,260 Noble Energy Inc. 74,392 8,604 Schlumberger Ltd. 89,707 6,718 EOG Resources Inc. 20,258 2,595 38,074 Financials (14.1%) Progressive Corp. 729,184 18,426 * Berkshire Hathaway Inc. Class B 157,126 16,373 US Bancorp 470,755 15,973 First Republic Bank 386,783 14,938 M&T Bank Corp. 90,998 9,387 Fairfax Financial Holdings Ltd. 23,290 9,094 Goldman Sachs Group Inc. 60,552 8,910 Morgan Stanley 313,660 6,894 * Markel Corp. 13,120 6,606 106,601 Health Care (17.5%) Johnson & Johnson 168,650 13,750 Pfizer Inc. 427,470 12,337 * Biogen Idec Inc. 54,815 10,574 * Gilead Sciences Inc. 215,137 10,527 Allergan Inc. 93,182 10,402 * Express Scripts Holding Co. 159,786 9,212 * Life Technologies Corp. 138,722 8,966 * Vertex Pharmaceuticals Inc. 159,553 8,772 * Waters Corp. 87,664 8,232 Shire plc ADR 77,196 7,053 Novo Nordisk A/S ADR 41,025 6,626 * Alexion Pharmaceuticals Inc. 64,989 5,988 Bristol-Myers Squibb Co. 139,844 5,760 * Seattle Genetics Inc. 142,030 5,043 * BioMarin Pharmaceutical Inc. 59,971 3,734 * IDEXX Laboratories Inc. 38,319 3,540 Cie Generale d’Optique Essilor International SA 16,059 1,787 132,303 Industrials (9.4%) United Parcel Service Inc. Class B 168,385 14,464 Watsco Inc. 140,320 11,812 AMETEK Inc. 271,671 11,780 TransDigm Group Inc. 64,540 9,869 Precision Castparts Corp. 51,284 9,725 14 Growth Equity Fund Market Value Shares ($000) ^ Canadian Pacific Railway Ltd. 49,454 6,452 Danaher Corp. 70,358 4,373 Rockwell Automation Inc. 33,649 2,906 71,381 Information Technology (24.0%) * Google Inc. Class A 32,693 25,959 * eBay Inc. 400,621 21,722 Apple Inc. 38,237 16,925 Mastercard Inc. Class A 23,193 12,550 * LinkedIn Corp. Class A 62,726 11,044 Analog Devices Inc. 220,670 10,259 International Business Machines Corp. 42,065 8,973 Xilinx Inc. 227,620 8,688 * Red Hat Inc. 161,866 8,184 * VMware Inc. Class A 88,730 6,999 * EMC Corp. 289,805 6,923 * Salesforce.com Inc. 38,204 6,832 Altera Corp. 186,471 6,614 Linear Technology Corp. 127,237 4,882 QUALCOMM Inc. 72,388 4,846 * Facebook Inc. Class A 174,857 4,473 * F5 Networks Inc. 41,429 3,691 Avago Technologies Ltd. Class A 99,702 3,581 * Workday Inc. Class A 48,800 3,008 * Teradata Corp. 50,277 2,942 * Baidu Inc. ADR 30,963 2,715 181,810 Materials (3.2%) Monsanto Co. 193,384 20,427 Martin Marietta Materials Inc. 34,960 3,567 23,994 Telecommunication Services (0.7%) * SBA Communications Corp. Class A 76,986 5,544 Total Common Stocks (Cost $595,139) 737,171 Market Value Shares ($000) Temporary Cash Investments (4.4%) 1 Money Market Fund (4.3%) 2,3 Vanguard Market Liquidity Fund, 0.147% 32,390,829 32,391 Face Amount ($000) U.S. Government and Agency Obligations (0.1%) 4,5 Freddie Mac Discount Notes, 0.130%, 9/16/13 850 849 Total Temporary Cash Investments (Cost $33,240) 33,240 Total Investments (101.8%) (Cost $628,379) 770,411 Other Assets and Liabilities (-1.8%) Other Assets 6,578 Liabilities 3 (20,390) (13,812) Net Assets (100%) Applicable to 56,713,123 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 756,599 Net Asset Value Per Share $13.34 15 Growth Equity Fund At March 31, 2013, net assets consisted of: Amount ($000) Paid-in Capital 726,370 Overdistributed Net Investment Income (832) Accumulated Net Realized Losses (111,185) Unrealized Appreciation (Depreciation) Investment Securities 142,032 Futures Contracts 218 Foreign Currencies (4) Net Assets 756,599 See Note A in Notes to Financial Statements. * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $6,119,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund’s effective common stock and temporary cash investment positions represent 99.6% and 2.2%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $6,097,000 of collateral received for securities on loan. The fund received additional collateral of $188,000 on the next business day. 4 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 5 Securities with a value of $849,000 have been segregated as initial margin for open futures contracts. ADR—American Depositary Receipt. See accompanying Notes, which are an integral part of the Financial Statements. 16 Growth Equity Fund Statement of Operations Six Months Ended March 31, 2013 ($000) Investment Income Income Dividends 1 7,389 Interest 2 26 Security Lending 172 Total Income 7,587 Expenses Investment Advisory Fees—Note B Basic Fee 863 Performance Adjustment (138) The Vanguard Group—Note C Management and Administrative 1,107 Marketing and Distribution 68 Custodian Fees 15 Shareholders’ Reports 7 Trustees’ Fees and Expenses 2 Total Expenses 1,924 Expenses Paid Indirectly (14) Net Expenses 1,910 Net Investment Income 5,677 Realized Net Gain (Loss) Investment Securities Sold 50,046 Futures Contracts 1,038 Foreign Currencies (4) Realized Net Gain (Loss) 51,080 Change in Unrealized Appreciation (Depreciation) Investment Securities (3,826) Futures Contracts 451 Foreign Currencies (4) Change in Unrealized Appreciation (Depreciation) (3,379) Net Increase (Decrease) in Net Assets Resulting from Operations 53,378 1 Dividends are net of foreign withholding taxes of $74,000. 2 Interest income from an affiliated company of the fund was $23,000. See accompanying Notes, which are an integral part of the Financial Statements. 17 Growth Equity Fund Statement of Changes in Net Assets Six Months Ended Year Ended March 31, September 30, 2013 2012 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 5,677 3,565 Realized Net Gain (Loss) 51,080 39,049 Change in Unrealized Appreciation (Depreciation) (3,379) 112,420 Net Increase (Decrease) in Net Assets Resulting from Operations 53,378 155,034 Distributions Net Investment Income (7,387) (3,035) Realized Capital Gain — — Total Distributions (7,387) (3,035) Capital Share Transactions Issued 69,255 184,615 Issued in Lieu of Cash Distributions 7,168 2,957 Redeemed (112,404) (172,298) Net Increase (Decrease) from Capital Share Transactions (35,981) 15,274 Total Increase (Decrease) 10,010 167,273 Net Assets Beginning of Period 746,589 579,316 End of Period 1 756,599 746,589 1 Net Assets—End of Period includes undistributed (overdistributed) net investment income of ($832,000) and $882,000. See accompanying Notes, which are an integral part of the Financial Statements. 18 Growth Equity Fund Financial Highlights Six Months Ended For a Share Outstanding March 31, Year Ended September 30, Throughout Each Period 2013 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period $12.53 $9.93 $9.77 $8.60 $9.46 $13.18 Investment Operations Net Investment Income . 097 . 061 . 067 . 062 . 085 . 015 Net Realized and Unrealized Gain (Loss) on Investments . 840 2.591 .168 1.183 (. 883) (3.720) Total from Investment Operations . 937 2.652 . 235 1.245 (.798) (3.705) Distributions Dividends from Net Investment Income (.127) (. 052) (. 075) (. 075) (. 062) (. 015) Distributions from Realized Capital Gains — Total Distributions (.127) (. 052) (. 075) (. 075) (. 062) (. 015) Net Asset Value, End of Period $13.34 $12.53 $9.93 $9.77 $8.60 $9.46 Total Return 1 7.56% 26.80% 2.35% 14.54% -8.25% -28.15% Ratios/Supplemental Data Net Assets, End of Period (Millions) $757 $747 $579 $597 $594 $731 Ratio of Total Expenses to Average Net Assets 2 0.53% 0.54% 0.52% 0.51% 0.51% 0.72% Ratio of Net Investment Income to Average Net Assets 1.28% 0.51% 0.60% 0.66% 1.10% 0.18% Portfolio Turnover Rate 48% 40% 44% 48% 98% 222% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 Includes performance-based investment advisory fee increases (decreases) of (0.04%), (0.02%), (0.05%), (0.06%), (0.09%) and 0.08%. See accompanying Notes, which are an integral part of the Financial Statements. 19 Growth Equity Fund Notes to Financial Statements Vanguard Growth Equity Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund’s pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. 2. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund’s pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). 3. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). During the six months ended March 31, 2013, the fund’s average investment in long futures contracts represented 2% of net assets, based on quarterly average aggregate settlement values. 20 Growth Equity Fund 4. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (September 30, 2009–2012), and for the period ended March 31, 2013, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 5. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 6. Security Lending: The fund may lend its securities to qualified institutional borrowers to earn additional income. Security loans are required to be secured at all times by collateral at least equal to the market value of securities loaned. Daily market fluctuations could cause the value of loaned securities to be more or less than the value of the collateral received. When this occurs, the collateral is adjusted on the next business day. The fund invests cash collateral received in Vanguard Market Liquidity Fund, and records a liability for the return of the collateral, during the period the securities are on loan. Security lending income represents fees charged to borrowers plus income earned on investing cash collateral, less expenses associated with the loan. 7. Other: Dividend income is recorded on the ex-dividend date. Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. B. Ballie Gifford Overseas Ltd. and Jennison Associates LLC each provide investment advisory services to a portion of the fund for a fee calculated at an annual percentage rate of average net assets managed by the advisor. The basic fee of Ballie Gifford Overseas Ltd. is subject to quarterly adjustments based on performance for the preceding three years relative to the S&P 500 Index. The basic fee of Jennison Associates LLC is subject to quarterly adjustments based on performance for the preceding three years relative to the Russell 1000 Growth Index. The Vanguard Group manages the cash reserves of the fund on an at-cost basis. For the six months ended March 31, 2013, the aggregate investment advisory fee represented an effective annual basic rate of 0.24% of the fund’s average net assets, before a decrease of $138,000 (0.04%) based on performance. C. The Vanguard Group furnishes at cost corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At March 31, 2013, the fund had contributed capital of $95,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 0.04% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. D. The fund has asked its investment advisors to direct certain security trades, subject to obtaining the best price and execution, to brokers who have agreed to rebate to the fund part of the commissions generated. Such rebates are used solely to reduce the fund’s management and administrative expenses. For the six months ended March 31, 2013, these arrangements reduced the fund’s expenses by $14,000 (an annual rate of 0.00% of average net assets). E. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. 21 Growth Equity Fund Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund’s own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund’s investments as of March 31, 2013, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 730,760 6,411 — Temporary Cash Investments 32,391 849 — Futures Contracts—Assets 1 62 — — Total 763,213 7.260 — 1 Represents variation margin on the last day of the reporting period. F. At March 31, 2013, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) S&P 500 Index June 2013 40 15,627 212 E-mini S&P 500 Index June 2013 10 781 6 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. G. Distributions are determined on a tax basis and may differ from net investment income and realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when certain items of income, expense, gain, or loss are recognized in different periods for financial statement and tax purposes; these differences will reverse at some time in the future. Differences in classification may also result from the treatment of short-term gains as ordinary income for tax purposes. During the six months ended March 31, 2013, the fund realized net foreign currency losses of $4,000, which decreased distributable net income for tax purposes; accordingly, such losses have been reclassified from accumulated net realized losses to overdistributed net investment income. The fund’s tax-basis capital gains and losses are determined only at the end of each fiscal year. For tax purposes, at September 30, 2012, the fund had available capital losses totaling $162,351,000 to offset future net capital gains of $34,293,000 through September 30, 2017, and $128,058,000 through September 30, 2018. The fund will use these capital losses to offset net taxable capital gains, if any, realized during the year ending September 30, 2013; should the fund realize net capital losses for the year, the losses will be added to the loss carryforward balance above. 22 Growth Equity Fund At March 31, 2013, the cost of investment securities for tax purposes was $628,379,000. Net unrealized appreciation of investment securities for tax purposes was $142,032,000, consisting of unrealized gains of $151,783,000 on securities that had risen in value since their purchase and $9,751,000 in unrealized losses on securities that had fallen in value since their purchase. H. During the six months ended March 31, 2013, the fund purchased $168,745,000 of investment securities and sold $200,783,000 of investment securities, other than temporary cash investments. I. Capital shares issued and redeemed were: Six Months Ended Year Ended March 31, 2013 September 30, 2012 Shares Shares (000) (000) Issued 5,549 15,606 Issued in Lieu of Cash Distributions 583 279 Redeemed (8,997) (14,632) Net Increase (Decrease) in Shares Outstanding (2,865) 1,253 J. In preparing the financial statements as of March 31, 2013, management considered the impact of subsequent events for potential recognition or disclosure in these financial statements. 23 About Your Fund’s Expenses As a shareholder of the fund, you incur ongoing costs, which include costs for portfolio management, administrative services, and shareholder reports (like this one), among others. Operating expenses, which are deducted from a fund’s gross income, directly reduce the investment return of the fund. A fund’s expenses are expressed as a percentage of its average net assets. This figure is known as the expense ratio. The following examples are intended to help you understand the ongoing costs (in dollars) of investing in your fund and to compare these costs with those of other mutual funds. The examples are based on an investment of $1,000 made at the beginning of the period shown and held for the entire period. The accompanying table illustrates your fund’s costs in two ways: • Based on actual fund return. This section helps you to estimate the actual expenses that you paid over the period. The ”Ending Account Value“ shown is derived from the fund‘s actual return, and the third column shows the dollar amount that would have been paid by an investor who started with $1,000 in the fund. You may use the information here, together with the amount you invested, to estimate the expenses that you paid over the period. To do so, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number given for your fund under the heading ”Expenses Paid During Period.“ • Based on hypothetical 5% yearly return. This section is intended to help you compare your fund‘s costs with those of other mutual funds. It assumes that the fund had a yearly return of 5% before expenses, but that the expense ratio is unchanged. In this case—because the return used is not the fund’s actual return—the results do not apply to your investment. The example is useful in making comparisons because the Securities and Exchange Commission requires all mutual funds to calculate expenses based on a 5% return. You can assess your fund’s costs by comparing this hypothetical example with the hypothetical examples that appear in shareholder reports of other funds. Note that the expenses shown in the table are meant to highlight and help you compare ongoing costs only and do not reflect transaction costs incurred by the fund for buying and selling securities. Further, the expenses do not include any purchase, redemption, or account service fees described in the fund prospectus. If such fees were applied to your account, your costs would be higher. Your fund does not carry a “sales load.” The calculations assume no shares were bought or sold during the period. Your actual costs may have been higher or lower, depending on the amount of your investment and the timing of any purchases or redemptions. You can find more information about the fund’s expenses, including annual expense ratios, in the Financial Statements section of this report. For additional information on operating expenses and other shareholder costs, please refer to your fund’s current prospectus. 24 Six Months Ended March 31, 2013 Beginning Ending Expenses Account Value Account Value Paid During Growth Equity Fund 9/30/2012 3/31/2013 Period Based on Actual Fund Return $1,000.00 $1,075.65 $2.74 Based on Hypothetical 5% Yearly Return 1,000.00 1,022.29 2.67 The calculations are based on expenses incurred in the most recent six-month period. The fund’s annualized six-month expense ratio for that period is 0.53%. The dollar amounts shown as “Expenses Paid” are equal to the annualized expense ratio multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by the number of days in the most recent 12-month period. 25 Trustees Approve Advisory Agreements The board of trustees of Vanguard Growth Equity Fund has renewed the fund’s investment advisory agreements with Baillie Gifford Overseas Ltd. (Baillie Gifford) and Jennison Associates LLC (Jennison). The board determined that the retention of the advisors was in the best interests of the fund and its shareholders. The board based its decisions upon an evaluation of each advisor’s investment staff, portfolio management process, and performance. The trustees considered the factors discussed below, among others. However, no single factor determined whether the board approved the agreements. Rather, it was the totality of the circumstances that drove the board’s decisions. Nature, extent, and quality of services The board considered the quality of the fund’s investment management services over both the short and long term and took into account the organizational depth and stability of each advisor. The board noted the following: Baillie Gifford. Baillie Gifford is a unit of Baillie Gifford & Co., which was founded in 1908 and is among the largest independently owned investment management firms in the United Kingdom. The firm’s investment approach is based on long-term investments in well-researched and well-managed businesses that enjoy sustainable competitive advantages in their marketplaces. The firm employs a fundamental, bottom-up approach to identify growth companies, screening them for quality, then value. The main factors considered are sustainable earnings growth, cash-flow generation, profitability, interest coverage, and valuation. Baillie Gifford has managed a portion of the fund since 2008. Jennison. Jennison, founded in 1969, is an indirect, wholly owned subsidiary of Prudential Financial Inc. The investment team at Jennison uses internal fundamental research, bottom-up stock selection, and a highly interactive stock-selection process to identify companies that exhibit above-average growth in units, revenues, earnings, and cash flows. When the team evaluates a company for purchase or sale, the analysis focuses on the duration of the growth opportunity and seeks to capture inflection points in the company’s growth. Jennison has advised a portion of the fund since 2009. The board concluded that each advisor’s experience, stability, depth, and performance, among other factors, warranted continuation of the advisory agreements. Investment performance The board considered the short- and long-term performance of the fund and each advisor, including any periods of outperformance or underperformance relevant to a benchmark index and the fund’s peer group. The board concluded that the performance was such that each advisory arrangement should continue. Information about the fund’s most recent performance can be found in the Performance Summary section of this report. Cost The board concluded that the fund’s expense ratio was well below the average expense ratio charged by funds in its peer group and that the fund’s advisory fee rate was also well below its peer-group average. Information about the fund’s expenses appears in the About Your Fund’s Expenses section of this report as well as in the Financial Statements section, which also includes information about the fund’s advisory fee rate. 26 The board did not consider profitability of Baillie Gifford and Jennison in determining whether to approve the advisory fees, because the firms are independent of Vanguard, and the advisory fees are the result of arm’s-length negotiations. The benefit of economies of scale The board concluded that the fund’s shareholders benefit from economies of scale because of breakpoints in the advisory fee schedules for Baillie Gifford and Jennison. The breakpoints reduce the effective rate of the fees as the fund’s assets managed by each advisor increase. The board will consider whether to renew the advisory agreements again after a one-year period. 27 Glossary 30-Day SEC Yield. A fund’s 30-day SEC yield is derived using a formula specified by the U.S. Securities and Exchange Commission. Under the formula, data related to the fund’s security holdings in the previous 30 days are used to calculate the fund’s hypothetical net income for that period, which is then annualized and divided by the fund’s estimated average net assets over the calculation period. For the purposes of this calculation, a security’s income is based on its current market yield to maturity (for bonds), its actual income (for asset-backed securities), or its projected dividend yield (for stocks). Because the SEC yield represents hypothetical annualized income, it will differ—at times significantly—from the fund’s actual experience. As a result, the fund’s income distributions may be higher or lower than implied by the SEC yield. Beta. A measure of the magnitude of a fund’s past share-price fluctuations in relation to the ups and downs of a given market index. The index is assigned a beta of 1.00. Compared with a given index, a fund with a beta of 1.20 typically would have seen its share price rise or fall by 12% when the index rose or fell by 10%. For this report, beta is based on returns over the past 36 months for both the fund and the index. Note that a fund’s beta should be reviewed in conjunction with its R-squared (see definition). The lower the R-squared, the less correlation there is between the fund and the index, and the less reliable beta is as an indicator of volatility. Dividend Yield. Dividend income earned by stocks, expressed as a percentage of the aggregate market value (or of net asset value, for a fund). The yield is determined by dividing the amount of the annual dividends by the aggregate value (or net asset value) at the end of the period. For a fund, the dividend yield is based solely on stock holdings and does not include any income produced by other investments. Earnings Growth Rate. The average annual rate of growth in earnings over the past five years for the stocks now in a fund. Equity Exposure. A measure that reflects a fund’s investments in stocks and stock futures. Any holdings in short-term reserves are excluded. Expense Ratio. A fund’s total annual operating expenses expressed as a percentage of the fund’s average net assets. The expense ratio includes management and administrative expenses, but does not include the transaction costs of buying and selling portfolio securities. Foreign Holdings. The percentage of a fund represented by securities or depositary receipts of companies based outside the United States. Inception Date. The date on which the assets of a fund (or one of its share classes) are first invested in accordance with the fund’s investment objective. For funds with a subscription period, the inception date is the day after that period ends. Investment performance is measured from the inception date. Median Market Cap. An indicator of the size of companies in which a fund invests; the midpoint of market capitalization (market price x shares outstanding) of a fund’s stocks, weighted by the proportion of the fund’s assets invested in each stock. Stocks representing half of the fund’s assets have market capitalizations above the median, and the rest are below it. Price/Book Ratio. The share price of a stock divided by its net worth, or book value, per share. For a fund, the weighted average price/book ratio of the stocks it holds. 28 Price/Earnings Ratio. The ratio of a stock’s current price to its per-share earnings over the past year. For a fund, the weighted average P/E of the stocks it holds. P/E is an indicator of market expectations about corporate prospects; the higher the P/E, the greater the expectations for a company’s future growth. R-Squared. A measure of how much of a fund’s past returns can be explained by the returns from the market in general, as measured by a given index. If a fund’s total returns were precisely synchronized with an index’s returns, its R-squared would be 1.00. If the fund’s returns bore no relationship to the index’s returns, its R-squared would be 0. For this report, R-squared is based on returns over the past 36 months for both the fund and the index. Return on Equity. The annual average rate of return generated by a company during the past five years for each dollar of shareholder’s equity (net income divided by shareholder’s equity). For a fund, the weighted average return on equity for the companies whose stocks it holds. Short-Term Reserves. The percentage of a fund invested in highly liquid, short-term securities that can be readily converted to cash. Turnover Rate. An indication of the fund’s trading activity. Funds with high turnover rates incur higher transaction costs and may be more likely to distribute capital gains (which may be taxable to investors). The turnover rate excludes in-kind transactions, which have minimal impact on costs. 29 This page intentionally left blank. This page intentionally left blank. The People Who Govern Your Fund The trustees of your mutual fund are there to see that the fund is operated and managed in your best interests since, as a shareholder, you are a part owner of the fund. Your fund’s trustees also serve on the board of directors of The Vanguard Group, Inc., which is owned by the Vanguard funds and provides services to them on an at-cost basis. A majority of Vanguard’s board members are independent, meaning that they have no affiliation with Vanguard or the funds they oversee, apart from the sizable personal investments they have made as private individuals. The independent board members have distinguished backgrounds in business, academia, and public service. Each of the trustees and executive officers oversees 180 Vanguard funds. The following table provides information for each trustee and executive officer of the fund. More information about the trustees is in the Statement of Additional Information , which can be obtained, without charge, by contacting Vanguard at 800-662-7447, or online at vanguard.com. InterestedTrustee 1 and Delphi Automotive LLP (automotive components); Senior Advisor at New Mountain Capital; Trustee of F. William McNabb III The Conference Board. Born 1957. Trustee Since July 2009. Chairman of the Board. Principal Occupation(s) During the Past Five Amy Gutmann Years: Chairman of the Board of The Vanguard Group, Born 1949. Trustee Since June 2006. Principal Inc., and of each of the investment companies served Occupation(s) During the Past Five Years: President by The Vanguard Group, since January 2010; Director of the University of Pennsylvania; Christopher H. of The Vanguard Group since 2008; Chief Executive Browne Distinguished Professor of Political Science Officer and President of The Vanguard Group and of in the School of Arts and Sciences with secondary each of the investment companies served by The appointments at the Annenberg School for Vanguard Group since 2008; Director of Vanguard Communication and the Graduate School of Education Marketing Corporation; Managing Director of The of the University of Pennsylvania; Member of the Vanguard Group (1995–2008). National Commission on the Humanities and Social Sciences; Trustee of Carnegie Corporation of New York and of the National Constitution Center; Chair IndependentTrustees of the U. S. Presidential Commission for the Study of Bioethical Issues. Emerson U. Fullwood Born 1948. Trustee Since January 2008. Principal Occupation(s) During the Past Five Years: Executive JoAnn Heffernan Heisen Chief Staff and Marketing Officer for North America Born 1950. Trustee Since July 1998. Principal and Corporate Vice President (retired 2008) of Xerox Occupation(s) During the Past Five Years: Corporate Corporation (document management products and Vice President and Chief Global Diversity Officer services); Executive in Residence and 2010 (retired 2008) and Member of the Executive Distinguished Minett Professor at the Rochester Committee (1997–2008) of Johnson & Johnson Institute of Technology; Director of SPX Corporation (pharmaceuticals/medical devices/consumer (multi-industry manufacturing), the United Way of products); Director of Skytop Lodge Corporation Rochester, Amerigroup Corporation (managed health (hotels), the University Medical Center at Princeton, care), the University of Rochester Medical Center, the Robert Wood Johnson Foundation, and the Center Monroe Community College Foundation, and North for Talent Innovation; Member of the Advisory Board Carolina A&T University. of the Maxwell School of Citizenship and Public Affairs at Syracuse University. Rajiv L. Gupta F. Joseph Loughrey Born 1945. Trustee Since December 2001. 2 Born 1949. Trustee Since October 2009. Principal Principal Occupation(s) During the Past Five Years: Occupation(s) During the Past Five Years: President Chairman and Chief Executive Officer (retired 2009) and Chief Operating Officer (retired 2009) of Cummins and President (2006–2008) of Rohm and Haas Co. Inc. (industrial machinery); Chairman of the Board of (chemicals); Director of Tyco International, Ltd. Hillenbrand, Inc. (specialized consumer services); (diversified manufacturing and services), Hewlett- Director of SKF AB (industrial machinery), the Lumina Packard Co. (electronic computer manufacturing), Foundation for Education, and Oxfam America; Executive Officers Chairman of the Advisory Council for the College of Arts and Letters and Member of the Advisory Board to Glenn Booraem the Kellogg Institute for International Studies at the Born 1967. Controller Since July 2010. Principal University of Notre Dame. Occupation(s) During the Past Five Years: Principal of The Vanguard Group, Inc.; Controller of each of Mark Loughridge the investment companies served by The Vanguard Born 1953. Trustee Since March 2012. Principal Group; Assistant Controller of each of the investment Occupation(s) During the Past Five Years: Senior Vice companies served by The Vanguard Group (2001–2010). President and Chief Financial Officer at IBM (information technology services); Fiduciary Member of IBM’s Thomas J. Higgins Retirement Plan Committee. Born 1957. Chief Financial Officer Since September 2008. Principal Occupation(s) During the Past Five Scott C. Malpass Years: Principal of The Vanguard Group, Inc.; Chief Born 1962. Trustee Since March 2012. Principal Financial Officer of each of the investment companies Occupation(s) During the Past Five Years: Chief served by The Vanguard Group; Treasurer of each of Investment Officer and Vice President at the University the investment companies served by The Vanguard of Notre Dame; Assistant Professor of Finance at the Group (1998–2008). Mendoza College of Business at Notre Dame; Member of the Notre Dame 403(b) Investment Committee; Kathryn J. Hyatt Director of TIFF Advisory Services, Inc. (investment Born 1955. Treasurer Since November 2008. Principal advisor); Member of the Investment Advisory Occupation(s) During the Past Five Years: Principal of Committees of the Financial Industry Regulatory The Vanguard Group, Inc.; Treasurer of each of the Authority (FINRA) and of Major League Baseball. investment companies served by The Vanguard Group; Assistant Treasurer of each of the investment André F. Perold companies served by The Vanguard Group (1988–2008). Born 1952. Trustee Since December 2004. Principal Occupation(s) During the Past Five Years: George Heidi Stam Gund Professor of Finance and Banking at the Harvard Born 1956. Secretary Since July 2005. Principal Business School (retired 2011); Chief Investment Occupation(s) During the Past Five Years: Managing Officer and Managing Partner of HighVista Strategies Director of The Vanguard Group, Inc.; General Counsel LLC (private investment firm); Director of Rand of The Vanguard Group; Secretary of The Vanguard Merchant Bank; Overseer of the Museum of Fine Group and of each of the investment companies Arts Boston. served by The Vanguard Group; Director and Senior Vice President of Vanguard Marketing Corporation. Alfred M. Rankin, Jr. Born 1941. Trustee Since January 1993. Principal Vanguard Senior ManagementTeam Occupation(s) During the Past Five Years: Chairman, President, and Chief Executive Officer of NACCO Mortimer J. Buckley Chris D. McIsaac Industries, Inc. (housewares/lignite) and of Hyster-Yale Kathleen C. Gubanich Michael S. Miller Materials Handling, Inc. (forklift trucks); Director of Paul A. Heller James M. Norris the National Association of Manufacturers; Chairman Martha G. King Glenn W. Reed of the Board of University Hospitals of Cleveland; John T. Marcante Advisory Chairman of the Board of The Cleveland Museum of Art. Chairman Emeritus and Senior Advisor Peter F. Volanakis John J. Brennan Born 1955. Trustee Since July 2009. Principal Chairman, 1996–2009 Occupation(s) During the Past Five Years: President and Chief Operating Officer (retired 2010) of Corning Chief Executive Officer and President, 1996–2008 Incorporated (communications equipment); Director of SPX Corporation (multi-industry manufacturing); Founder Overseer of the Amos Tuck School of Business John C. Bogle Administration at Dartmouth College; Advisor to the Norris Cotton Cancer Center. Chairman and Chief Executive Officer, 1974–1996 1 Mr. McNabb is considered an “interested person,” as defined in the Investment Company Act of 1940, because he is an officer of the Vanguard funds. 2 December 2002 for Vanguard Equity Income Fund, Vanguard Growth Equity Fund, the Vanguard Municipal Bond Funds, and the Vanguard State Tax-Exempt Funds. P.O. Box 2600 Valley Forge, PA 19482-2600 Connect with Vanguard® > vanguard.com Fund Information > 800-662-7447 Direct Investor Account Services > 800-662-2739 Institutional Investor Services > 800-523-1036 Text Telephone for People With Hearing Impairment > 800-749-7273 This material may be used in conjunction with the offering of shares of any Vanguard fund only if preceded or accompanied by the fund’s current prospectus. All comparative mutual fund data are from Lipper Inc. or Morningstar, Inc., unless otherwise noted. You can obtain a free copy of Vanguard’s proxy voting guidelines by visiting vanguard.com/proxyreporting or by calling Vanguard at 800-662-2739. The guidelines are also available from the SEC’s website, sec.gov. In addition, you may obtain a free report on how your fund voted the proxies for securities it owned during the 12 months ended June 30. To get the report, visit either vanguard.com/proxyreporting or sec.gov. You can review and copy information about your fund at the SEC’s Public Reference Room in Washington, D.C. To find out more about this public service, call the SEC at 202-551-8090. Information about your fund is also available on the SEC’s website, and you can receive copies of this information, for a fee, by sending a request in either of two ways: via e-mail addressed to publicinfo@sec.gov or via regular mail addressed to the Public Reference Section, Securities and Exchange Commission, Washington, DC 20549-1520. © 2013 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. Q5442 052013 Semiannual Report | March 31, 2013 Vanguard PRIMECAP Core Fund > Vanguard PRIMECAP Core Fund returned more than 16% for the six months ended March 31, 2013, surpassing the performance of its benchmark index and the average return of peer funds. > The broad U.S. stock market advanced more than 11% as the nation’s economic recovery continued and corporate earnings remained strong. > Health care, industrials, and information technology contributed the most to the fund’s results. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisor’s Report. 7 Fund Profile. 10 Performance Summary. 11 Financial Statements. 12 About Your Fund’s Expenses. 21 Trustees Approve Advisory Agreement. 23 Glossary. 24 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Our cover photograph shows rigging on the HMS Surprise , a replica of an 18th-century Royal Navy frigate. It was featured in the 2003 movie Master and Commander: The Far Side of the World , which was based on Patrick O’Brian’s sea novels, set amid the Napoleonic Wars. Vanguard was named for another ship of that era, the HMS Vanguard , which was the flagship of British Admiral Horatio Nelson at the Battle of the Nile. Your Fund’s Total Returns Six Months Ended March 31, 2013 Total Returns Vanguard PRIMECAP Core Fund 16.79% MSCI US Prime Market 750 Index 10.68 Multi-Cap Core Funds Average 12.06 Multi-Cap Core Funds Average: Derived from data provided by Lipper Inc. Your Fund’s Performance at a Glance September 30, 2012, Through March 31, 2013 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard PRIMECAP Core Fund $14.98 $16.90 $0.260 $0.267 1 Chairman’s Letter De ar S har e h ol d e r , In a fertile investing environment, Vanguard PRIMECAP Core Fund performed particularly well over the six months ended March 31. The fund returned more than 16%, surpassing the benchmark MSCI US Prime Market 750 Index’s result of more than 10% and the average peer return of about 12%. PRIM
